      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 1 of 63


     CHRIS BAKER, State Bar No. 181557
 1   cbaker@bakerlp.com
     DEBORAH SCHWARTZ, State Bar No. 208934
 2
     dschwartz@bakerlp.com
 3   BAKER CURTIS & SCHWARTZ, P.C.
     1 California Street, Suite 1250
 4   San Francisco, CA 94111
     Telephone: (415) 433-1064
 5   Fax: (415) 366-2525
 6
     Attorneys for Plaintiff
 7   MARCIE HAMILTON

 8

 9                               UNITED STATES DISTRICT COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12   MARCIE HAMILTON,                               Case No. 3:20-cv-3710-EMC
13                        Plaintiff,                FIRST AMENDED COMPLAINT
14
            vs.                                     1. PAGA – LABOR CODE § 1102.5
15                                                  2. PAGA – LABOR CODE §§ 96(k) and
     JUUL LABS, INC.,                                  98.6
16                                                  3. PAGA – LABOR CODE § 232 and
                          Defendant.                   1197.5
17                                                  4. PAGA – LABOR CODE § 232.5
18                                                  5. PAGA – LABOR CODE § 432.5
                                                    6. UNFAIR COMPETITION
19                                                  7. PAGA – LABOR CODE §§ 1101, 1102

20                                                   REQUEST FOR PUBLIC INJUNCTION
21

22

23

24

25

26

27
28


                                       PAGA AND UNFAIR COMPLAINT
       Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 2 of 63



 1          1.      This First Amended Complaint (“1AC”) is filed in response to the Court’s

 2   September 11, 2020 Order (Dkt # 23) and in accordance with its October 28, 2020 Order. (Dkt #

 3   31).

 4                                          INTRODUCTION

 5          2.      A generation ago, the tobacco industry willfully concealed its harmful and illegal

 6   conduct through employee non-disclosure agreements (“NDAs”) and other unlawful practices

 7   (such as misuse of the attorney-client privilege). The makers of Pall Mall and Lucky Strike

 8   sought and obtained an injunction prohibiting one employee, Jeffrey Wigand, from disclosing

 9   information about the industry’s manipulation of nicotine and the other public health dangers. At

10   the risk of being jailed for contempt, Wigand breached his NDA. He spoke to the press, to

11   government regulators, to public interest attorneys, and he testified in court. Consequently, the

12   tobacco industry eventually paid more than $300 billion in settlements and faced significant

13   additional regulation. Wigand was nearly bankrupted from the legal fees associated with the

14   tobacco industry’s efforts to enforce his NDA and silence him.

15          3.      Some things, apparently, never change.

16          4.      As detailed below, Defendant JUUL Labs, Inc., now 35% owned by Altria

17   (producer of Marlboro cigarettes, among others), still seeks to illegally silence current and former

18   employees through NDAs, exit certifications, severance agreements, and other policies and

19   practices (collectively, “confidentiality requirements”). These confidentiality requirements are

20   deeply harmful to JUUL’s current and former employees, to the public, and to the State of

21   California. They prevent employee speech, whistleblowing, and competition.

22          5.      JUUL’s confidentiality requirements are in gross violation of the California Labor

23   Code and, as detailed below, other California laws. Thus, pursuant to the Private Attorneys

24   General Act (PAGA) and the Unfair Competition Law, Plaintiff Marcie Hamilton seeks civil

25   penalties, appropriate injunctive relief, and a declaration that JUUL’s confidentiality requirements

26   are illegal, unenforceable, and must be changed.

27                                               PARTIES

28          6.      Plaintiff Marcie Hamilton is a resident of San Francisco, California. She worked

                                                    -2-
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
       Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 3 of 63



 1   at JUUL from approximately April 2, 2018 to March 2019 as its Director of Program

 2   Management. As a high-level managerial employee, she reported directly to JUUL’s Senior

 3   Vice President of Product Management, who in turn reported to JUUL’s Chief Executive

 4   Officer.

 5          7.      The State of California is the legal entity upon whose behalf the PAGA claims are

 6   brought. Hamilton acts as the State’s proxy under PAGA. So long as Hamilton was allegedly

 7   aggrieved by one Labor Code violation, she has standing as the State’s agent to pursue all the

 8   Labor Code violations set forth in this Complaint. Huff v. Securitas Security Services USA, Inc.,

 9   23 Cal.App.5th 745 (2020); Labor Code 2699(c).

10          8.      All JUUL’s current and former employees that are or were subject to JUUL’s

11   confidentiality requirements are aggrieved employees within the meaning of PAGA.

12          9.      These aggrieved employees include, but are not limited to, Jim Isaacson. Isaacson

13   worked as JUUL’s Senior Director of Design Assurance from May 2018 through November 1,

14   2019. Isaacson reported to JUUL’s Chief Quality Officer who in turn reported to JUUL’s CEO.

15   While a resident of Utah, Isaacson regularly traveled to and worked at JUUL’s offices in San

16   Francisco. On September 29, 2020, Isaacson provided the Labor Workforce and Development

17   Agency (“LWDA”) and JUUL with notice of his intent to serve as a PAGA representative with

18   respect to JUUL’s unlawful conduct.

19          10.     Hamilton seeks the appropriate share of any civil penalties on behalf of and for the

20   benefit of the aggrieved employees. She also seeks public injunctive relief.

21          11.     On information and belief, more than 3000 aggrieved employees have been subject

22   to the legal violations that are the subject of this case. They have collectively worked tens of

23   thousands, if not hundreds of thousands, of pay periods.

24          12.     Defendant JUUL Labs, Inc. is incorporated in Delaware. In December 2018,

25   Altria, one of the largest tobacco companies in the world, invested $12.8 billion in JUUL in

26   exchange for 35% of the company. Altria is a Virginia corporation and its principle executive

27   offices are located in Virginia. Upon acquiring its stake in JUUL, Altria appointed KC

28   Crosthwaite, an Altria senior executive based in Virginia, as its observer on JUUL’s Board of

                                                    -3-
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
       Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 4 of 63



 1   Directors.

 2          13.     In September 2019, JUUL appointed Crosthwaite as its Chief Executive Officer.

 3          14.     On information and belief, soon after Crosthwaite’s appointment, JUUL took

 4   steps to sell its San Francisco office building at 123 Mission St. JUUL currently leases 20,000

 5   square feet or more of office space in Washington, D.C.

 6          15.     JUUL has concluded that the city of San Francisco is hostile to its business.

 7   According to a May 5, 2020 news report by the Wall Street Journal, JUUL has announced that it

 8   is moving its corporate headquarters from San Francisco to Washington, D.C. as part of a

 9   restructuring. It is also moving its corporate headquarters in an effort to repair its relationships

10   with federal regulators. On information and belief, this move has already occurred in relevant

11   respects.

12          16.     In the fall of 2019, and again in May 2020, JUUL announced layoffs of large

13   parts of its workforce.

14          17.     On information and belief, Crosthwaite currently resides with his wife and family

15   in Virginia, and Crosthwaite’s primary physical work locations for JUUL are in Washington,

16   D.C. and Virginia. This is especially so in light of the current pandemic.

17          18.     On information and belief, JUUL’s former Chief Legal Officer resides in the

18   Washington D.C. Metropolitan Area and his primary physical work location was JUUL’s

19   Washington, D.C. office.

20          19.     On information and belief, five of Crosthwaite’s direct reports – including

21   JUUL’s Chief Operations Officer, Chief Quality Officer, and Chief Growth Officer – have

22   residences and primary physical work locations in places other than San Francisco, California.

23          20.     On information and belief, executives currently employed by Altria continue to

24   assert considerable influence, direction and control over JUUL. These executives have

25   residences and primary physical work locations in places other than San Francisco, California.

26          21.     JUUL’s center of direction, control, and coordination is not a single place in San

27   Francisco, California. JUUL is not a citizen of California.

28   ///

                                                     -4-
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
       Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 5 of 63



 1                                    JURISDICTION AND VENUE

 2          22.     This Court has diversity jurisdiction of this case. 29 U.S.C. § 1332. The amount in

 3   controversy far exceeds $75,000. At the time of the filing of this suit, Hamilton and JUUL are

 4   citizens of different states. Hamilton is a citizen of California. Under 29 U.S.C. § 1332(c), JUUL

 5   is not a citizen of California. JUUL is instead a citizen of Delaware (its place of incorporation).

 6   The current location of JUUL’s principle place of business or “nerve center” is a physical location

 7   in either Washington, D.C. or Virginia.

 8          23.     Venue is proper in the Northern District of California because Hamilton resides in

 9   the Northern District and JUUL conducts business in the Northern District.

10                                             BACKGROUND

11          24.     It is unfortunately well-established that employers rely on illegal NDAs and other

12   unlawful employment requirements to prevent whistleblowing, competition, and speech by their

13   employees. This is because “employees, having no reason to familiarize themselves with the

14   specifics of California’s employment law, will tend to assume that the contractual terms

15   proposed by their employer. . . are legal, if draconian. Furthermore, even if they strongly suspect

16   that a . . . clause is unenforceable, such employees will be reluctant to challenge the legality of

17   the contractual terms and risk the deployment of [the employer’s] considerable legal resources

18   against them. Thus, the in terrorem effect of the Agreement will tend to secure compliance with

19   its illegal terms in the vast majority of cases.” Latona v. Aetna U.S. Healthcare Inc. (C.D. Cal.

20   1999) 82 F.Supp.2d 1089, 1096.

21          25.     Armed with these illegal NDAs and other confidentiality requirements, and in

22   reliance on their terrorizing effect, powerful employers, often with the help of prominent law

23   firms, threaten employees with termination, financial ruin and more if they dare disclose

24   corporate wrongdoing or engage in other relevant protected conduct.

25          26.     JUUL currently faces numerous government investigations arising from its

26   business practices, including as it relates to the use of its products by minors. JUUL also faces

27   numerous administrative and court actions (by governments and otherwise) arising from its

28   business practices, including as it relates to its relationship with Altria and the health dangers of

                                                     -5-
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
       Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 6 of 63



 1   its products. JUUL relies on NDAs and other confidentiality requirements to prevent its current

 2   and former employees from providing information relevant to these investigations and actions.

 3           27.     JUUL also relies on NDAs and other confidentiality requirements to prevent

 4   disclosure of its unlawful and unethical business practices. JUUL also relies on NDAs and other

 5   confidentiality requirements to limit the political speech and activity of its employees in ways

 6   that are contrary to JUUL’s perceived interests. JUUL’s use of illegal NDAs and other

 7   confidentiality requirements violate California law.

 8                                                   FACTS

 9                       JUUL’s Confidentiality and Non-Disparagement Agreement

10           28.     On March 22, 2018, Hamilton accepted an offer to work for JUUL as its Director

11   of Program Management. On April 15, 2018, Isaacson accepted an offer to work for JUUL as its

12   Senior Director of Quality Assurance. As an express condition of their employment, JUUL

13   required them to sign its standard “Proprietary Information and Invention Assignment

14   Agreement” (“NDA”). The offer letters stated that: “this offer, and employment pursuant to this

15   offer, is conditioned upon” . . . “[y]our signed agreement to, and ongoing compliance with, the

16   terms of the enclosed [NDA].” The offer letters stated they were governed by California law.

17   On information and belief, JUUL has a policy of requiring all of its employees to sign this

18   standard offer letter or one that is substantially similar.

19           29.     The NDA states “Employee shall at all times during the term of the Employee’s

20   employment with the Company and thereafter, hold in strictest confidence, and not use . . . or

21   disclose to any person, firm, or corporation, without written authorization from the Company’s

22   Board of Directors (the “Board”), any Confidential Information of the Company.” The NDA

23   defines “Confidential Information” to mean, essentially, everything related to JUUL, including:

24   customers (including those with whom the Employee merely became “acquainted” during the

25   term of Employee’s employment), “products,” “markets,” a laundry list of other categories of

26   items, “other business information of the Company,” and “information disclosed by the

27   Company to Employee and information developed or learned by Employee during the course of

28   employment with Company.” But that is not all.

                                                      -6-
                          FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
       Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 7 of 63



 1           30.     The NDA also contains a non-disparagement provision that prohibits employees

 2   from disclosing “all information of which the unauthorized disclosure could be detrimental to the

 3   interests of the Company, whether or not such information is identified as Confidential

 4   Information.”

 5           31.     The NDA further states: “Employee agrees that Employee bears the burden of

 6   proving that given information or materials are not confidential.”

 7           32.     The NDA requires employees to “execute any proper oath or verify any proper

 8   document required to carry out the terms of this Agreement.” It states that: “In the event of the

 9   termination of the Employee’s employment, Employee hereby covenants and agrees to sign and

10   deliver the ‘Termination Certificate’ attached hereto as Exhibit C.”

11           33.     The form Termination Certificate attached as Exhibit C states that it is

12   “confidential,” and that “any dissemination, copying, or use of its contents without the express

13   written authorization of juul labs, inc. is strictly prohibited.”

14           34.     The NDA has no temporal or geographic limitation. It lasts forever. It also

15   purports to give JUUL the right to enforce the agreement “by injunction, specific performance or

16   other equitable relief, without bond” because “Employee may have access to and become

17   acquainted with the Confidential Information of the Company.” The NDA also makes clear that

18   injunctive relief is not JUUL’s sole remedy in the event of an employee breach. An employee

19   may also be held liable to JUUL for monetary damages.

20           35.     The NDA states that it is governed by California law, and that “[t]he state and

21   federal courts located in the Northern District of California shall be the sole and exclusive forum

22   for disputes arising out of or relating to this Agreement.”

23           36.     JUUL requires all of its employees to sign a standard NDA as a condition of

24   employment.

25           37.     On information and belief, at some point in 2018-2019, JUUL took steps to revise

26   its NDAs and other employment agreements to “tighten them” to further restrict employee

27   speech, competition, and whistleblowing.

28   ///

                                                      -7-
                          FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
       Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 8 of 63



 1                                      The Termination Certificate

 2          38.     On March 15, 2019, JUUL informed Hamilton that it had decided to terminate her

 3   employment. It required her to sign the “Termination Certificate” that all employees must agree

 4   to sign as a condition of employment. The Certificate requires employees to certify they have

 5   “complied with all the terms of the [NDA].” The Certificate further states:

 6
                    In compliance with the [NDA], I will preserve as confidential all
 7                  trade secrets, confidential knowledge, data, or other proprietary
                    information, relating to products, processes, know-how, designs,
 8                  formula, developmental or experimental work, computer programs,
                    data bases, other original works of authorship, customer lists,
 9
                    business plans, financial information or other subject matter
10                  pertaining to any business of the Company or any of its employees,
                    clients, consultants, or licensees.
11

12          39.     In accordance with her contractual obligations, Hamilton signed the Termination

13   Certificate. On information and belief, and consistent with their contractual obligations, other

14   former JUUL employees have been required to sign a standard Termination Certificate upon

15   separating from JUUL’s employ.

16                             JUUL’s Non-Contractual Policies & Practices

17          40.     JUUL has also made, adopted, and enforced policies that unlawfully prohibit

18   employees from engaging in whistleblowing, competing (by seeking new or better work),

19   disclosing information about their wages and working conditions, and otherwise engaging in

20   protected speech under California law. (“Confidentiality Policies”). These Confidentiality

21   Policies inform the meaning of JUUL’s standard NDA, Termination Certificate, and, as detailed

22   below, its standard severance agreement.

23                                        The Written Instruments

24          41.     JUUL’s Confidentiality Policies are evidenced in part through written instruments

25   that are sometimes described as policies, procedures, rules, work instructions and handbooks.

26   These Confidentiality Policies are also evidenced in training programs and courses. Employees

27   are required to read and acknowledge these instruments. JUUL informs employees they must act

28   in accordance with these instruments as a condition of their employment with JUUL.

                                                   -8-
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
       Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 9 of 63



 1          42.     JUUL purports to tracks its employees’ review of certain of these written

 2   instruments in a report. The report purports to identify when these instruments are assigned to an

 3   employee for review and when the employee has acknowledged in writing that they have

 4   reviewed, understand, and will abide by the written instruments.

 5          43.     Both Plaintiff and Isaacson reviewed and acknowledged certain of these written

 6   instruments. On information and belief, some of the written instruments that evidence JUUL’s

 7   Confidentiality Policies include the following:

 8                  a)   JUUL Quality Policy
                    b)   Regulatory Agency Inspections Procedure
 9
                    c)   Managing Requests for Regulatory Agency Inspections Work Instruction
10                  d)   JUUL Information Security Policy Framework
                    e)   Promotional and Informational Review Committee (PIRC) Policy
11                  f)   Complaint Handling Procedure
                    g)   Youth Prevention Training Certification
12                  h)   External Communication Policy
                    i)   Social Media Policy
13
                    j)   Privacy and Data Handling Policy
14                  k)   JUUL Labs Code of Conduct
                    l)   Record Retention Procedure
15                  m)   Compliance Reporting and Investigation Policy
                    n)   Good Documentation and Communication Practices
16                  o)   Security Awareness Training
17                  p)   Record Retention Procedure
                    q)   Dimensions of Data Privacy
18                  r)   Quality Manual
                    s)   Document Control Procedure
19                  t)   Use of Electronic Data Systems
                    u)   Regulatory Reporting Requirements
20                  v)   Documentation and Records Retention
21                  w)   JUUL Team Training
            44.     Another written instrument that evidences JUUL’s Confidentiality Policies is
22
     JUUL’s “Culture & Policy Handbook.”
23
            45.     A version of this handbook “Last Updated” on May 15, 2018 contains extensive
24
     information about employee wages and working conditions. This information includes, but is not
25
     limited to, information about compensation, overtime, expense reports, benefits, permissible
26
     leaves, workplace safety, and other employee working conditions. This handbook also provides
27
     information about JUUL’s Confidentiality Policies.
28

                                                   -9-
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 10 of 63



 1          46.     JUUL’s Confidentiality Policies advise employees that JUUL “should not be held

 2   liable for any repercussions that the employee’s [social media communications] may generate.”

 3          47.     JUUL’s Confidentiality Policies prohibit employees from sharing or discussing

 4   publicly business information, regardless of whether or not it is designated as confidential.

 5   JUUL’s policies also prohibit employees from sharing or discussing “non-public data belonging

 6   to JUUL Labs.” JUUL further instructs employees that if they have to “think about sharing”

 7   information, then they should not share the information.

 8          48.     JUUL’s Confidentiality Policies prevent employees from communicating with

 9   persons in the investment, regulatory, and trade communities. For example, employees are

10   instructed to not respond to inquiries from these communities, including government regulators,

11   but to instead direct or defer these inquiries to a designated JUUL representative.

12          49.     JUUL’s Confidentiality Policies discourage employees from sharing or disclosing

13   information in a written or recorded form because such information may be subject to discovery

14   in litigation or may be sought by or reviewed by government regulators.

15          50.     JUUL’s Confidentiality Policies place limits on the use of employee personal

16   devices. For example, a version of JUUL’s handbook defines “Technology Resources” to include

17   “all means of electronic communication that are owned by JUUL Labs,” and all personal devices

18   accessed or used on JUUL’s premises and all personal devices that are used in performing JUUL

19   business. JUUL prohibits employees from using these “Technology Resources:” (1) in a manner

20   contrary to JUUL’s interests; (2) in any way that discloses JUUL’s so-called confidential or

21   proprietary information to third parties, or for personal or pecuniary gain; or (3) to transmit,

22   receive, or store information that is adverse to JUUL or any other entity. JUUL also prohibits

23   employees from accessing JUUL’s so-called confidential information in the presence of

24   “unauthorized individuals,” and it prohibits employees from storing information in a fashion that

25   permits “unauthorized access.”

26          51.     JUUL’s Confidentiality Policies also prohibit political speech and activity. For

27   example, JUUL’s practices and business, the benefit and/or detriment of vaping, and the necessity

28   or appropriateness of vaping-related regulations, are all high profile political issues. Nonetheless,

                                                    - 10 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 11 of 63



 1   JUUL instructs employees in its training programs and other written instruments that they cannot

 2   – among other things – correct political candidates spreading alleged “misinformation” about

 3   JUUL, “engage with youth on the topics of tobacco and nicotine,” “engage in social media,”

 4   discuss vaping, cigarettes, drinking, or any age-restricted products in the “earshot of youth,” share

 5   or laugh at JUUL Labs-related memes, or help a young family member quit smoking.

 6          52.     JUUL’s Confidentiality Policies also require employees to falsely inform others

 7   (including their fellow employees) that JUUL did not, and does not, target or market its products

 8   to minors.

 9          53.     JUUL’s handbook further states that all of JUUL’s employment policies (including

10   its Confidentiality Policies, and including the handbook itself) cannot be disclosed to third parties.

11   The handbooks states:

12                  You understand that the working conditions, policies, procedures,
                    and benefits described in this handbook are confidential and may
13
                    not be distributed in any way nor discussed with anyone who is not
14                  an employee of JUUL Labs.

15          54.     JUUL’s Handbook requires employees to acknowledge that they have read the

16   handbook and understand its terms.

17          55.     JUUL refuses to provide employees with copies of the written instruments that

18   evidence its Confidentiality Policies, even when they are requested, and even when they are

19   signed by the employee. For example, after Plaintiff learned of JUUL’s intent to terminate her

20   employment, she requested copies of these written instruments so that she could better understand

21   her purported obligations to JUUL with respect to speech, competition, and whistleblowing.

22   JUUL refused to provide the instruments themselves. Instead, JUUL provided her with a copy of

23   the report referenced above that purports to reflect her review and acknowledgement of certain

24   instruments. The Hamilton report is incomplete and potentially inaccurate.

25          56.     Similarly, Isaacson – through his counsel – asked for a copy of these signed

26   written instruments on July 28, 2020. JUUL refused to provide them. Instead, JUUL provided

27   Isaacson a copy of the report referenced above that purports to reflect his review and

28   acknowledgement of certain instruments. The Isaacson report is incomplete and inaccurate.

                                                    - 11 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 12 of 63



 1           57.      At some point, JUUL took steps to revise the written instruments and documents

 2   that evidence its Confidentiality Policies in order to “tighten them” and place even greater

 3   restrictions on employee speech and whistleblowing.

 4           58.      JUUL then required its employees to review, acknowledge, and abide by these

 5   revised written instruments. For example, according to the Hamilton report, Plaintiff

 6   acknowledged and agreed to abide by a revised Complaint Handling Procedure on or around

 7   January 29, 2019. According to the Isaacson report, Isaacson was required to review and

 8   acknowledge revised Social Media and External Communication Policies on or around July 12,

 9   2019.

10                                             JUUL’s Practices

11           59.      JUUL’s Confidentiality Policies are also evidenced by its practices, including the

12   creation and maintenance of a “culture of concealment.” This culture of concealments includes

13   the following:

14           60.      Employees have been, and on information and belief are still, instructed by senior

15   executives not to relay information in a recorded form, particularly information about potential or

16   actual illegal conduct or the public health dangers of JUUL’s products. Employees were

17   instructed to rewrite or delete written materials to conceal information about potential or actual

18   illegal conduct. Plaintiff and Isaacson experienced some of this conduct first-hand from senior

19   executives. As further explained in a recent news report: “Lawyers sent periodic reminders to

20   staff members telling them not to put anything in writing that could be communicated in person.”

21   L. Etter, JUUL Quietly Revamped Its E-Cigarette, Risking the FDA’s Rebuke (Bloomberg

22   Businessweek, July 23, 2020) (“Etters Article.”)

23           61.      JUUL actively prepared for unannounced government inspections of its offices by

24   running “drills” in which employees were instructed to quickly conceal incriminating evidence

25   and information upon receiving notice that a regulator or government agent was on-site.

26           62.      UUL’s executives and officers instructed employees not to speak to government

27   regulators unless they had no choice. These instructions were given during, among other things,

28   all-hands meetings. Employees were also instructed that if they were approached by a

                                                    - 12 -
                          FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 13 of 63



 1   government regulator, they were to direct the government regulators to specifically-identified

 2   JUUL employees. These employees were, in turn, trained to conceal information from

 3   government regulators while being “technically” truthful. The training involved, for example, the

 4   manner in which employees should avoid disclosing information to the FDA about design

 5   changes to its products, including its gasket and pressure sensors. Plaintiff and Isaacson have

 6   first-hand knowledge of this conduct.

 7           63.    In addition, as explained in the Etters Article:

 8                  More than a dozen JUUL employees were schooled using a technique
                    called “hats on-hats off.” . . . During hats on, a designated person would
 9                  play the role of an FDA inspector, asking probing questions. That was
10                  followed by hats off, in which the person evaluated the performance of
                    the employee and offered tips to doing better. Employees were coached
11                  on specific FDA techniques they were told might be used to try to get
                    them to talk more than they should. In at least one coaching session that
12                  included JUUL’s chief quality officer, Joanna Engelke, employees were
                    instructed on how to respond to questions about device modifications. If
13                  asked, acknowledge the changes, they were told. But don’t volunteer
14                  any information.

15           64.    JUUL executives also instructed employees through email communications, all-

16   hands meetings, and other communications not to speak to the press or other third parties about

17   JUUL. Among other things, these admonitions occurred both during and after a government

18   inspection at JUUL’s headquarters, as well as after the announcement of Altria’s investment in

19   JUUL.

20           65.    Another practice that evidences JUUL’s illegal Confidentiality Policies is its

21   retaliation against whistleblowers. For example, Plaintiff disclosed information internally about

22   JUUL’s violations of, and non-compliance with, the law with respect to JUUL’s products, testing

23   on employees, safety and clinical practices, and the shipping of products. She disclosed this

24   information internally to her superiors, as well as to persons at JUUL in a position to investigate

25   and/or correct these problems. She sometimes communicated this information in writing, in

26   violation of JUUL’s policies. In response, JUUL retaliated against her as part of its enforcement

27   efforts with respect to its illegal policies against whistleblowing.

28

                                                    - 13 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 14 of 63



 1          66.     Similarly, and consistent with its pattern and practice, JUUL falsely informed

 2   Isaacson that JUUL’s products were focused exclusively on harm reduction. In the fall of 2018,

 3   Isaacson wore a JUUL-branded sweatshirt to his daughter’s college campus during a parents

 4   weekend. Isaacson found it noteworthy that the sweatshirt was immensely popular amongst

 5   college students, and not so popular with his fellow parents. He reported this problem – and the

 6   problem of JUUL’s marketing practices – to his superiors at JUUL. He was subsequently given a

 7   poor performance review.

 8          67.     Isaacson also disclosed information internally to his superiors, as well as to

 9   persons at JUUL in a position to investigate and/or correct the problem, about other potentially

10   illegal conduct by JUUL. This illegal conduct included, but was not limited to, information about

11   JUUL: (a) making changes to its products in violation of the FDA’s deeming rule; (b) concealing

12   these changes; (c) refusing to document its compliance with applicable policies and regulations

13   (and/or failing to comply at all); (d) rushing potentially unsafe products to market; (e) testing its

14   products on human subjects, (f) continuing to permit vaping in the workplace in violation of the

15   law; and (g) engaging in other gross violations of workplace safety rules, including storing jugs of

16   cancer-causing chemicals in unsecure areas. JUUL subsequently took adverse action against

17   Isaacson.

18          68.     On information and belief, JUUL has retaliated against other employee

19   whistleblowers who disclosed potentially illegal conduct by JUUL as protected by Labor Code §

20   1102.5.

21                                     The Standard Release Agreement

22          69.     In addition to informing Hamilton, on March 15, 2019, of its intent to terminate

23   her employment, JUUL also informed Hamilton it would continue to employ and pay her wages

24   through April 2, 2019, as well as pay her a bonus, if she signed a JUUL release agreement. This

25   was an important date because employment through April 2, 2019 would allow Hamilton’s first

26   tranche of equity to vest.

27          70.     Similarly, in September and early October of 2019, JUUL informed Isaacson of its

28   intent to terminate his employment. JUUL – through a Senior People Operations Generalist

                                                    - 14 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 15 of 63



 1   located in San Francisco – offered Isaacson continued employment through November 1, 2019 if

 2   he signed a release agreement.

 3          71.     The release agreements offered to Hamilton and Isaacson were largely the same,

 4   except that Isaacson’s release agreement contained a Utah choice-of-law provision and a

 5   Colorado forum arbitral forum provision.

 6          72.     On information and belief, JUUL requires employees to sign release agreements

 7   that are the same as, or similar to, those offered to Hamilton and Isaacson as a condition of

 8   continued employment or in exchange for the payment of wages, bonuses, or other employment

 9   benefits.

10          73.     JUUL’s standard release agreements included a general release of claims,

11   including claims arising under the Fair Employment & Housing Act.

12          74.     JUUL’s standard release agreements require that employees refrain from any

13   “disparagement” of JUUL and “its current and former parents, subsidiaries, related entities and

14   affiliates, and their respective employee benefit plans or funds, officers, directors, shareholders

15   [including Altria, its largest shareholder], partners, employees, agents, trustees, administrators,

16   predecessors, successors, and assigns.”

17          75.     JUUL’s standard release agreements further require that employees keep the

18   existence and terms of the release agreement “confidential,” even though the agreement contains

19   extensive information about working conditions and wages.

20          76.     When the standard release agreement is offered in exchange for continued

21   employment to a future date, the release agreement also requires the employee to sign JUUL’s

22   Termination Certificate.

23          77.     Hamilton declined to sign the release agreement. As a result, JUUL refused to

24   employ her through April 2, 2019 and refused to pay her bonus, resulting in the loss of wages and

25   other compensation. Her equity did not vest.

26          78.     Hamilton retained counsel. On April 1, 2020, her counsel sent a redline of the

27   release agreement to JUUL’s in-house counsel. Hamilton’s counsel explained: “I have made

28   certain redlines to the agreement to ensure it is legal and consistent with the most current

                                                    - 15 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 16 of 63



 1   commercial standards for employee separation agreements.” The proposed redlines included:

 2                 a.      Deletion of language stating that Hamilton must agree that “he/she

 3          has not, and will not, at any time hereafter, commence, maintain, prosecute,

 4          participate in, or assist with (unless compelled by legal process or court order) any

 5          action or proceeding of any kind, judicial or administrative, whether on behalf of

 6          EMPLOYEE or a third party, in any court, agency, or investigative or

 7          administrative body against any Releasee with respect to any act, omission,

 8          practice, conduct, event or any other matter occurring up to and including the date

 9          on which EMPLOYEE signs this Agreement.”

10                 b.      Addition of language stating that “Protected Activity” includes the

11          disclosure of “unlawful activity as provided in Government Code § 12964.5,

12          disclosing information as permitted by Code of Civil Procedure § 1001 and Civil

13          Code § 1670.11, [and] engaging in conduct protected by the California Labor

14          Code, or other state or federal law.

15                 c.      Addition of language stating that Plaintiff’s NDA “nor any other

16          agreement shall be construed as restricting EMPLOYEE’s rights under the

17          NLRA, Labor Code §§ 98.6, 232, 232.5, 1102.5, 1197.5, SEC rules, or [other

18          laws or rights referenced above].” And

19                 d.      Deletion of the non-disparagement provision.

20          79.    JUUL rejected all of Plaintiff’s counsel’s proposed revisions to the release

21   agreement.

22          80.    Hamilton continues to be subject to the NDA and Termination Certificate (but not

23   the release agreement). These documents are restrictive covenants that restrain Hamilton’s

24   employment opportunities and suppress her value in the labor market.

25          81.    Isaacson signed the release agreement on or around October 14, 2019. Because he

26   signed this release agreement, he was permitted to continue his employment with JUUL until

27   November 1, 2019, at which time JUUL required him to sign the identical release agreement a

28   second time. A short time later, JUUL announced layoffs in which employees who had not

                                                   - 16 -
                        FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 17 of 63



 1   engaged in whistleblowing were paid substantially larger severance packages than the one offered

 2   to Isaacson.

 3                                           JUUL’s Knowledge

 4          82.     JUUL knows its confidentiality requirements are illegal. Among other things,

 5   JUUL is presumed to know the law, and, on information and belief, JUUL received the advice of

 6   competent counsel in drafting and promulgating its confidentiality requirements.

 7          83.     In addition, as alleged above, JUUL revised its employee agreements and

 8   Confidentiality Policies to place even greater restrictions on employee speech and

 9   whistleblowing. A JUUL employee involved in revising the agreements and policies, and who

10   worked closely with JUUL’s C-level executives, informed Hamilton that JUUL knew its

11   Confidentiality Policies and employee agreements were illegal. Nevertheless JUUL chose to

12   tighten them further in order to “protect the company.”

13          84.     Also, Plaintiff served JUUL with PAGA notices detailing the manner in which

14   JUUL’s confidentiality requirements violate the law.

15                                       Administrative Exhaustion

16          85.     Plaintiff filed her first PAGA notice with the Labor Workforce & Development

17   Agency (“LWDA”) on August 14, 2019. It is attached as Exhibit A. Plaintiff filed her second

18   PAGA notice with the LWDA on June 4, 2020. It is attached as Exhibit B (without the original

19   complaint attached). Plaintiff’s filed her third PAGA notice with the LWDA on August 27, 2020.

20   It is attached as Exhibit C. Plaintiff and Isaacson filed a fourth PAGA notice with the LWDA on

21   September 29, 2020. It is attached as Exhibit D.

22          86.     Plaintiff served her PAGA notices on JUUL through certified mail at the same

23   time she filed them with the LWDA. Plaintiff has heard no response from the LWDA stating its

24   intent to investigate the subject matter of these PAGA notices.

25          87.     To the extent not inconsistent with this Court’s September 11, 2020 Order,

26   Plaintiff hereby incorporates the facts and theories set forth in these PAGA notices into this First

27   Amended Complaint.

28   ///

                                                   - 17 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 18 of 63



 1                                     Pre-Litigation Settlement Efforts

 2           88.     On September 30 and October 1, 2019, the parties entered into a tolling agreement

 3   in order to determine if a pre-litigation resolution of their disputes was possible.

 4           89.     The parties engaged in a mediation in January 2020. Hamilton and JUUL reached

 5   a settlement of her individual claims. The claims alleged in this lawsuit were not resolved.

 6           90.     The parties continued their pre-litigation negotiations during the first half of 2020.

 7   They could not reach a resolution.

 8           91.     On June 4, 2020, Plaintiff filed her original complaint in this case. The parties’

 9   tolling agreement ended on that date.

10           92.     On information and belief, JUUL still has not changed its illegal confidentiality

11   requirements. If anything, JUUL continues to aggressively require, implement, and enforce its

12   illegal confidentiality requirements with respect to its current and former employees. It continues

13   to require employees to sign agreements that unlawfully prohibit them from engaging in

14   whistleblowing, competition, and speech.

15                                         Concealment of Evidence

16           93.     JUUL actively has concealed from Plaintiff evidence relevant to the claims alleged

17   in this case.

18           94.     For example, Labor Code § 432 states that “if an employee or applicant signs any

19   instrument relating to the obtaining or holding of employment, he shall be given a copy of that

20   instrument upon request.” An instrument is a written document evidencing rights or obligations.

21   It includes notices and acknowledgements.

22           95.     Labor Code § 1198.5 states that “every current and former employee, or his or her

23   representative, has the right to inspect and receive a copy of the personnel records that the

24   employee maintains relating to the employee’s performance or to any grievance concerning the

25   employee. . . . The employer shall make the contents of those personnel records available for

26   inspection to the current or former employee. . . . ”

27           96.     Labor Code § 226(b) requires an employer “to afford current and former

28   employees the right to inspect and receive a copy of records pertaining to their employment, upon

                                                    - 18 -
                          FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 19 of 63



 1   reasonable request to the employer.”

 2          97.     This Court’s General Order No. 71 sets forth Initial Discovery Protocols for

 3   Employment Cases Alleging Adverse Action. This Order requires the Defendant to produce

 4   “workplace policies and guidelines relevant to the adverse action in effect at the time of the

 5   adverse action,” as well as “the table of contents and index of any employee handbook, code of

 6   conduct, or policies and procedurals manual in effect at the time of the adverse action.” (Part 2, §

 7   2(g) and (h). The Order further provides that these materials must be produced within 30 days of

 8   the date upon which the Defendant files a responsive pleading.

 9          98.     Plaintiff’s original Complaint alleged JUUL’s confidentiality requirements

10   adversely affected both Plaintiff and the aggrieved employees. Plaintiff alleged she has suffered

11   injury in fact and has lost money and property as a result of this unfair competition.” (Original

12   Complaint ¶ 81).

13          99.     As noted above, upon being advised of JUUL’s intent to terminate her

14   employment, Plaintiff requested her employment records. On March 16, 2020, Plaintiff’s counsel

15   also requested her records under Labor Code §§ 226(b), 432, and 1198.5.

16          100.    Similarly, on July 28, 2020, Plaintiff’s counsel requested Isaacson’s records under

17   Labor Code §§ 226(b), 432, and 1198.5.

18          101.    JUUL has refused to provide the written instruments referenced in the Hamilton

19   Report despite Plaintiff’s requests. These materials are instruments, personnel records, and they

20   pertain to Plaintiff’s employment.

21          102.    JUUL has also refused to provide the written instruments referenced in the

22   Isaacson Report, despite Plaintiff’s counsel request. Moreover, and while producing some

23   documents, JUUL did not produce (or even acknowledge the existence of) the Culture and Policy

24   Handbook that Isaacson was required to review, acknowledge, and sign as a condition of his

25   employment, nor the release agreement he signed on or around October 14, 2019 offering to

26   continue his employment through November 1, 2019. These materials are also instruments,

27   personnel records, and they pertain to Plaintiff’s employment.

28          103.    In addition, JUUL refused to comply with General Order No. 71. Instead, JUUL

                                                   - 19 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 20 of 63



 1   took the position that this Order does not apply to Hamilton’s claims.

 2                               Summary of Extrinsic Evidence Concerning

 3                                 Interpretation of Employment Contracts

 4          104.    As noted above, JUUL requires its employees to sign certain employee agreements

 5   as a condition of initial and continued employment, and/or the payment of wages, bonuses, or

 6   other compensation. These employee agreements include its standard offer letter, NDA,

 7   Termination Certificate, and release agreements (collectively, “Employment Contracts.”) To the

 8   extent these Employment Contracts are ambiguous, the Court must look to rules of contract

 9   interpretation and extrinsic evidence in order to determine the meaning of the agreements, based

10   on the “objective intent” of the parties.

11          105.    This extrinsic evidence includes: (a) JUUL’s course of conduct after the execution

12   of the Employee Contracts and before any controversy arose; (b) oral statements about the

13   meaning of the Employment Contracts; (c) the inclusion or exclusion of terms in some contracts

14   between JUUL and its workforce but not others; and (d) the parties’ negotiations. The extrinsic

15   evidence demonstrates that the Employment Contracts were intended to violate, and actually

16   violate, the law.

17          106.    With respect to JUUL’s course of conduct, JUUL’s Non-Contractual Policies and

18   Practices demonstrate that JUUL intended the Employment Contracts to prohibit whistleblowing

19   and other protected employee speech. Among other things, JUUL’s written instruments

20   prohibited employees from speaking to regulators, including government agencies. JUUL’s

21   written instruments prohibit employees from disclosing any information disparaging to JUUL.

22   JUUL instructed employees not to disclose information in writing because it might be discovered

23   by government agencies. JUUL’s employee handbook states that its [illegal] working conditions,

24   policies, and procedures are “confidential” and cannot be distributed in any way nor discussed

25   with anyone who is not an employee of JUUL Labs. JUUL instructed employees to provide false

26   information to government officials and others with respect to the fact that JUUL targets it

27   products to minors. JUUL engaged in employee drills where they were instructed to conceal

28   information about potentially illegal conduct in the event of surprise government inspections.

                                                   - 20 -
                          FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 21 of 63



 1   JUUL trained employees on how to conceal information from government agencies. JUUL

 2   prohibited employees from speaking to political candidates about alleged “misinformation”

 3   concerning JUUL, discussing vaping with minors, or laughing at memes. JUUL instructed

 4   employees via email and in meetings not to speak to the press or third parties.

 5          107.    With respect to oral statements about the meaning of the Employment Contracts, a

 6   JUUL employee involved in revising the Employment Contracts stated that JUUL knew the

 7   Contracts were illegal but “tightened” the Contracts to render them even more illegal in order to

 8   protect the company.

 9          108.    With respect to the inclusion of contract terms in some agreements but not others,

10   the release agreements contained purposefully ambiguous carve-outs for certain protected activity

11   that were not included in the NDA or Termination Certificate. This creates an inference that the

12   parties did not intend any carve-outs to be read into the NDA or Termination Certificate.

13          109.    With respect to the parties’ contract negotiations, Plaintiff’s counsel proposed

14   redlines to JUUL’s standard release agreement to ensure it was legal. These redlines included

15   language permitting Plaintiff to engage in activity protected by the Labor Code and other laws.

16   JUUL rejected Plaintiff’s proposed redlines.

17          110.    The objective intent of the parties, as established by the extrinsic evidence, is that

18   the Employment Contracts prohibit employee competition, whistleblowing, and speech in

19   violation of the law. In other words, the Employment Contracts are illegal.

20                                         CAUSES OF ACTION

21          111.    Hamilton brings the following claims:

22                                     FIRST CAUSE OF ACTION

23                       (PAGA VIOLATION OF LABOR CODE § 1102.5(a))

24          112.    Plaintiff incorporates by reference the allegations set forth above.

25          113.    Labor Code § 1102.5(a) makes it unlawful for an employer to make, “adopt, or

26   enforce any rule, regulation, or policy preventing an employee from disclosing information to a

27   government or law enforcement agency, to a person with authority over the employee [or to

28   another employee with the authority to investigate, discuss, or correct the violation], or from

                                                    - 21 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 22 of 63



 1   providing information to, or testifying before, any public body conducting an investigation,

 2   hearing or inquiry,” if the employee has reasonable cause to believe that the information discloses

 3   a violation of law, “regardless of whether disclosing the information is part of the employee’s job

 4   duties.”

 5          114.    JUUL’s confidentiality requirements violate Labor Code §1102.5(a).

 6                                        The Employment Contracts

 7          115.    JUUL has a policy of requiring its employees to sign and comply with

 8   Employment Contracts that prohibit employees from disclosing information about reasonably-

 9   suspected violations of the law to government and law enforcement. To the extent these

10   Employment Contracts are ambiguous, the Court must look to rules of contract interpretation and

11   extrinsic evidence. The extrinsic evidence demonstrates that the objective intent of the parties

12   was that JUUL’s policy of requiring employees to sign Employment Contracts violated the

13   requirements of Labor Code § 1102.5(a).

14                                The Non-Contractual Policies & Practices

15          116.    JUUL’s Non-Contractual Policies and Practices also establish that JUUL made,

16   adopted, and enforced a policy that prevented employees from engaging in both internal and

17   external whistleblowing in violation of Labor Code § 1102.5(a). This illegal policy is evidenced

18   by JUUL’s written instruments, employee training, culture of concealment, and retaliation against

19   whistleblowers.

20          117.    Labor Code § 1102.5(f) states that, “in addition to other penalties, an employer

21   that is a corporation or limited liability company is liable for civil penalties not exceeding ten

22   thousand dollars ($10,000) for each violation of this section.”

23          118.    Additional penalties under PAGA for a violation of Labor Code § 1102.5(a) are

24   “one hundred dollars ($100) for each aggrieved employee per period for the initial violation and

25   two hundred dollars ($200) for each aggrieved employee per pay period for each subsequent

26   violation.”

27          119.    Plaintiff seeks from Defendant JUUL Labs, Inc., on behalf of herself, the State of

28   California, and all aggrieved employees, PAGA penalties as set forth above for each employee

                                                    - 22 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 23 of 63



 1   per pay period within the statutory time frame.

 2                                   SECOND CAUSE OF ACTION

 3                    (PAGA VIOLATION OF LABOR CODE §§ 96(k) and 98.6)

 4          120.    Plaintiff incorporates by reference the allegations set forth above.

 5          121.    Labor Code § 96(k) gives employees the right to engage in “lawful conduct

 6   occurring during non-working hours away from the employer’s premises.” As the California

 7   Court of Appeals recently explained in Doe v. Google, 54 Cal.App.5th 948, 268 CalRptr.3d 783,

 8   794 (2020), this lawful conduct includes the right of employees to “speak as they choose about

 9   their work lives.” A violation of Labor Code § 96(k) gives rise to a claim under PAGA. See

10   Labor Code § 2699.5.

11          122.    Labor Code § 98.6 makes it unlawful to threaten an employee with discharge for

12   engaging in conduct protected by Labor Code § 96(k), because the employee made a claim to the

13   Labor Commissioner, or because the employee engaged in conduct protected by Labor Code §§

14   1101, 1102, or 1102.5. As detailed below, Labor Code §§1101 and 1102 prohibits employers

15   from adopting any policy or otherwise coercing employees in their political activities.

16                                         Employment Contracts

17          123.    JUUL, through its Employment Contracts, prohibits employees from speaking as

18   they choose about their work lives during non-working hours and away from their employer’s

19   premises. JUUL, through its Employment Contracts, also threatens employees with discharge if

20   they engage conduct protected by Labor Code §§ 98.6, 1101, 1102, and 1102.5.

21          124.    To the extent these Employment Contracts are ambiguous, the Court must look to

22   rules of contract interpretation and extrinsic evidence. The extrinsic evidence demonstrates that

23   the objective intent of the parties was that the Employment Contracts prohibit conduct in

24   violation of Labor Code §§ 96(k) and 98.6.

25                               The Non-Contractual Policies & Practices

26          125.    Non-Contractual Policies and Practices also establish that JUUL has engaged in

27   conduct that violates Labor Code §§96(k) and 98.6. As detailed above, this illegal policy is

28   evidenced by its written instruments, employee training, JUUL’s culture of concealment, and

                                                   - 23 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 24 of 63



 1   retaliation against whistleblowers.

 2          126.    Penalties under PAGA for a violation of Labor Code §§ 96(k) and 98.6 are “one

 3   hundred dollars ($100) for each aggrieved employee per period for the initial violation and two

 4   hundred dollars ($200) for each aggrieved employee per pay period for each subsequent

 5   violation.”

 6          127.    Plaintiff seeks from Defendant JUUL Labs, Inc., on behalf of herself, the State of

 7   California, and all aggrieved employees, PAGA penalties as set forth above for each employee

 8   per pay period within the statutory time frame for each statutory section.

 9                                     THIRD CAUSE OF ACTION

10                 (PAGA VIOLATION OF LABOR CODE §§ 232 AND 1197.5(k))

11          129.    Plaintiff incorporates by reference the allegations set forth above.

12          130.    Labor Code § 232(a) states that no employer may “require, as a condition of

13   employment, that an employee refrain from disclosing the amount of his or her wages.” Labor

14   Code § 232(b) states that no employer may “require an employee to sign a waiver or other

15   document that purports to deny the employee the right to disclose the amount of his or her

16   wages.” Labor Code § 1197.5(k) states, among other things, that “an employer shall not prohibit

17   an employee from disclosing the employee’s own wages, discussing the wages of others,

18   inquiring about another employee’s wages, or aiding or encouraging any other employee to

19   exercise his or her rights under [Labor Code § 1197.5].”

20          131.    Labor Code § 200 defines wages as “all amounts for labor performed by

21   employees of every description. . . .”

22                                            Employment Contracts

23          132.    JUUL, through its Employment Contracts, prohibits employees from disclosing

24   information about their own wages or discussing the wages of others. For example, JUUL’s

25   release agreements prohibit employees from disclosing information about the terms of the release

26   agreements themselves. The release agreements include information about wages, including

27   information about bonus and severance amounts.

28   ///

                                                    - 24 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 25 of 63



 1          133.    To the extent these Employment Contracts are ambiguous, the Court must look to

 2   rules of contract interpretation and extrinsic evidence. The extrinsic evidence demonstrates that

 3   the objective intent of the parties was that the Employment Contracts violate the requirements of

 4   Labor Code §§ 232 and 1197.5.

 5                               The Non-Contractual Policies & Practices

 6          134.    JUUL’s Non-Contractual Policies and Practices also establish that JUUL has

 7   engaged in conduct that violates Labor Code §§ 232 and 1197.5(k). To identify one example,

 8   JUUL’s employee handbook contains extensive information about JUUL’s policies and benefits

 9   as it relates to wages, including referral bonuses, overtime, discounted JUUL pods, 401(k) plans,

10   and paid time off. JUUL also states that “the working conditions, policies, procedures, appeal

11   processes, and benefits described in this handbook are confidential and may not be distributed in

12   any way nor discussed with anyone who is not an employee of JUUL Labs.”

13          135.    Penalties under PAGA for a violation of Labor Code §§ 232 and 1197.5 are “one

14   hundred dollars ($100) for each aggrieved employee per period for the initial violation and two

15   hundred dollars ($200) for each aggrieved employee per pay period for each subsequent

16   violation.”

17          136.    Plaintiff seeks from Defendant JUUL Labs, Inc., on behalf of herself, the State of

18   California, and all aggrieved employees, PAGA penalties as set forth above for each employee,

19   per pay period, within the statutory time frame for each statutory section.

20                                   FOURTH CAUSE OF ACTION

21                             (PAGA VIOLATION OF LABOR CODE § 232.5)

22          137.    Plaintiff incorporates by reference the allegations set forth above.

23          138.    Labor Code § 232.5(a) states that no employer may “require, as a condition of

24   employment, that an employee refrain from disclosing information about the employer’s working

25   conditions.” Labor Code § 232.5(b) states that no employer may “require an employee to sign a

26   waiver or other document that purports to deny the employee the right to disclose information

27   about the employer’s working conditions.”

28

                                                   - 25 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 26 of 63



 1                                          Employment Contracts

 2          139.    JUUL, through its Employment Contracts, prohibits employees from disclosing

 3   information about their employer’s working conditions. Indeed, the Termination Certificate itself

 4   – an obvious working condition – declares itself “confidential.” To the extent these Employment

 5   Contracts are ambiguous, the Court must look to rules of contract interpretation and extrinsic

 6   evidence. The extrinsic evidence demonstrates that the objective intent of the parties was that the

 7   Employment Contracts violate the requirements of Labor Code §§ 232 and 1197.5.

 8                                 The Non-Contractual Policies & Practices

 9          140.    JUUL’s Non-Contractual Policies and Practices also establish that JUUL has

10   engaged in conduct that violates Labor Code §§ 232.5. To identify one example, JUUL’s

11   employee handbook contains extensive information about JUUL’s working conditions, including

12   its Confidentiality Policies. JUUL also states that “the working conditions, policies, procedures,

13   appeal processes, and benefits described in this handbook are confidential and may not be

14   distributed in any way nor discussed with anyone who is not an employee of JUUL Labs.”

15          141.    Penalties under PAGA for a violation of Labor Code §§ 232.5 are “one hundred

16   dollars ($100) for each aggrieved employee per period for the initial violation and two hundred

17   dollars ($200) for each aggrieved employee per pay period for each subsequent violation.”

18          142.    Plaintiff seeks from JUUL Labs, Inc., on behalf of herself, the State of California,

19   and all aggrieved employees, PAGA penalties as set forth above for each employee, per pay

20   period, within the statutory time frame.

21                                      FIFTH CAUSE OF ACTION

22                         (PAGA VIOLATION OF LABOR CODE § 432.5)

23          143.    Plaintiff incorporates by reference the allegations set forth above.

24          144.    Labor Code § 432.5 states that no employer “shall require any employee or

25   applicant to agree, in writing, to any term or condition which is known by such employer . . . to

26   be prohibited by law.”

27                  a.        Business & Professions Code §§ 17200 et seq. makes certain business

28          practices unlawful. Contracts that are “void” as violative of public policy are unlawful

                                                   - 26 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 27 of 63



 1          under Business & Professions Code § 17200.

 2                  b.     The Cartwright Act make contracts in restraint of trade unlawful.

 3                  c.     Government Code § 12964.5 makes it unlawful for an employer, in

 4          exchange for a raise or bonus, or as a condition of employment, to require an employee to

 5          sign a non-disparagement agreement or other document that purports to deny the

 6          employee the right to disclose information about unlawful or potentially unlawful

 7          conduct.

 8                  d.     Rule 21F-17 of the Securities and Exchange Commission states that “no

 9          person may take any action to impede an individual from communicating directly with the

10          [SEC] about a possible securities law violation, including enforcing, or threatening to

11          enforce, a confidentiality agreement.”

12                  e.     The law and public policy prohibit employers from requiring employees to

13          sign NDAs or abide by confidentiality requirements that prohibit them from disclosing

14          potentially illegal conduct in furtherance of a federal securities action, a federal False

15          Claims Act violation, or otherwise, to an attorney investigating such unlawful conduct.

16                  f.     Labor Code §§ 96(k), 98.6, 232, 232.5, 1101, 1102, 1102.5, and 1197.5(k)

17          place strict restrictions on an employer’s ability to silence its current and former

18          employees.

19          145.    As detailed above, JUUL, through its confidentiality requirements, require

20   employees to agree in writing to terms and conditions which JUUL knows are prohibited by the

21   above laws.

22          146.    Penalties under PAGA for a violation of Labor Code § 432.5 are “one hundred

23   dollars ($100) for each aggrieved employee per period for the initial violation and two hundred

24   dollars ($200) for each aggrieved employee per pay period for each subsequent violation.”

25          147.    Plaintiff seeks from Defendant JUUL Labs, Inc., on behalf of herself, the State of

26   California, and all aggrieved employees, PAGA penalties as set forth above for each employee,

27   per pay period, within the statutory time frame.

28   ///

                                                     - 27 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 28 of 63



 1                                       SIXTH CAUSE OF ACTION

 2                                        (UNFAIR COMPETITION)

 3           148.    Plaintiff incorporates by reference the allegations set forth above and below.

 4           149.    Business & Professions Code § 17200 defines unfair competition to include “any

 5   unlawful, unfair, or fraudulent business act or practice.” Business & Professions Code § 17203

 6   gives courts the power “to make such orders or judgments, including the appointment of a

 7   receiver, as may be necessary to prevent the use or employment . . . of any practice which

 8   constitutes unfair competition.”

 9           150.    JUUL engages in unfair competition through its use of NDAs and other

10   confidentiality requirements.

11           151.    Hamilton has suffered injury in fact and has lost money and property as a result of

12   this unfair competition.

13           152.    Hamilton, like all aggrieved employees, remain subject to JUUL’s illegal NDA

14   and has been harmed by its confidentiality requirements. This is an ongoing and irreparable

15   public harm.

16           153.    Hamilton seeks a public injunction against JUUL.

17                                     SEVENTH CAUSE OF ACTION

18                                      (LABOR CODE §§ 1101, 1102)

19           154.    Labor Code § 1101 states that no employer shall make, adopt, or enforce any rule,

20   regulation, or policy that: (a) forbids or prevents employees from engaging or participating in

21   politics; or (b) controls or directs, or tends to control or direct, the political activities or

22   affiliations of its employees.

23           155.    Labor Code § 1102 states that “no employer shall coerce or influence or attempt to

24   coerce or influence his employees through or by means of threat of discharge or loss of

25   employment to adopt or refrain from adopting or following any particular course or line of

26   political action or political activity.”

27                                          The Employment Contracts

28           156.    JUUL has a policy of requiring its employees to sign and comply with

                                                       - 28 -
                          FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 29 of 63



 1   Employment Contracts that prohibit employees from engaging in conduct protected by Labor

 2   Code §§ 1101 and 1102. To the extent these Employment Contracts are ambiguous, the Court

 3   must look to rules of contract interpretation and extrinsic evidence. The extrinsic evidence

 4   demonstrates that the objective intent of the parties was that JUUL’s policy of requiring

 5   employees to sign the Employment Contracts violated the requirements of Labor Code § 1101

 6   and 1102. For example, JUUL instructs employees in the manner in which they may or may not

 7   speak to government agencies, politicians, friends, and family members about political activity as

 8   it relates to JUUL, youth smoking, vaping, or the vaping epidemic. JUUL also prohibits

 9   employees from disparaging JUUL.

10                               The Non-Contractual Policies & Practices

11          157.    JUUL’s Non-Contractual Policies and Practices also establish that JUUL made,

12   adopted, and enforced a policy that prevented employees from engaging in political activity in

13   violation of Labor Code § 1101 and 1102. This illegal policy is evidenced by JUUL’s written

14   instruments, employee training, and JUUL’s culture of concealment.

15          158.    Penalties under PAGA for a violation of Labor Code §§ 1101 and 1102 are “one

16   hundred dollars ($100) for each aggrieved employee per period for the initial violation and two

17   hundred dollars ($200) for each aggrieved employee per pay period for each subsequent

18   violation.”

19          159.    Plaintiff seeks from Defendant JUUL Labs, Inc., on behalf of herself, the State of

20   California, and all aggrieved employees, PAGA penalties as set forth above for each employee

21   per pay period within the statutory time frame.

22                                       PRAYER FOR RELIEF

23          WHEREFORE, Plaintiff prays for the following:

24          1.      Full and complete civil penalties for each separate violation of PAGA, as to each

25   statutory section, in accordance with the Private Attorneys General Act.

26          2.      Public injunctive relief pursuant to both PAGA and the Unfair Competition Law.

27          3.      Pursuant to PAGA. Plaintiff stands in the shoes of the LWDA. PAGA was

28   enacted to deter Labor Code violations and unfair competition. PAGA grants courts the same

                                                   - 29 -
                         FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
      Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 30 of 63



 1   discretion as the LWDA to assess civil penalties. Labor Code § 2699(e)(1). This discretion

 2   necessarily includes the discretion to condition any contemplated reduction in civil penalties on

 3   an employer’s agreement to public injunctive relief. To the extent the Court considers a

 4   reduction of civil penalties as permitted by PAGA, Plaintiff requests that such reduction be

 5   conditioned upon JUUL’s compliance with appropriate negative and affirmative public

 6   injunctive relief.

 7           4.      Pursuant to the Unfair Competition Law. The UCL permits the Court to award

 8   appropriate negative and affirmative public injunctive relief.

 9           5.      Plaintiff requests that the public injunction redress JUUL’s ongoing violations of

10   the law and remedy its past violations of the law. The injunction should include:

11                   a.     An order prohibiting JUUL from seeking to enforce its illegal

12           confidentiality requirements.

13                   b.     An order requiring JUUL to notify its current and former employees of the

14           Court’s injunction, that the at-issue confidentiality requirements are illegal and

15           unenforceable, and that employees have the right to engage in whistleblowing,

16           competition and speech consistent with the laws identified in this Complaint.

17                   c.     An order requiring JUUL to modify its confidentiality requirements to

18           bring them into compliance with the laws identified in this Complaint. And

19                   d.     An order requiring JUUL to verify its compliance with the Court’s

20           injunction through independent monitoring or other appropriate means.

21           6.      Attorneys’ fees and costs under PAGA, CCP § 1021.5, or any other applicable

22   law or doctrine.

23           7.      All other relief the Court deems proper and just.

24
     Dated: October 29, 2020                             BAKER CURTIS & SCHWARTZ, P.C.
25

26
                                                         By:______/s/ Chris Baker________________
27                                                          Chris Baker
                                                            Attorneys for Plaintiff
28                                                          MARCIE HAMILTON

                                                    - 30 -
                          FIRST AMENDED PAGA/UNFAIR COMPETITION COMPLAINT
Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 31 of 63




                 Exhibit A
       Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 32 of 63




                                                                                         Chris Baker
                                                                      1 California Street, Suite 1250
                                                                          San Francisco, CA 94111
                                                                                 tel. (415) 433-1064
                                                                               cbaker@bakerlp.com
                                                                                  www.bakerlp.com


                                        August 14, 2019


Via On-Line (& Email)

Labor & Workforce and Development Agency (LWDA)
Attention: PAGA Administrator
Division of Occupational Safety & Health (DOSH)
Attention: Michael Frye
DOSH Regional Manager
455 Golden Gate Ave., Rm 9516
San Francisco, CA 94102
DOSHREG1SanFrancisco@dir.ca.gov


Via Certified Mail

Jerry Masoudi
Chief Legal Officer
c/o Miray Gweon
JUUL Labs, Inc.
560 20th Street
San Francisco, CA 94107-4344

       RE:    Request For Relief Under the Private Attorneys General Act



Dear DOSH, LWDA, Mr. Masoudi, and Ms. Gweon:

       This office represents Marcie Hamilton. Ms. Hamilton worked as JUUL Labs, Inc’s
Director of Program Management from on or around April 2, 2018 through April 2, 2019.

        Ms. Hamilton seeks to represent the State of California and other current and former
employees of JUUL Labs, Inc. (“JUUL”) pursuant to Labor Code § 2698 et seq. Hamilton, of
course, may bring Labor Code claims as a PAGA representative even though she may not have
        Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 33 of 63
DOSH & LWDA
JUUL Labs, Inc.
August 14, 2019
Page 2


been personally affected by certain violations, because she has been subject to “one or more”
Labor Code violations. E.g., Huff v. Securitas Security Services, Inc. (2018) 23 Cal.App.5th 745.

       The facts and theories upon which Hamilton bases her Labor Code/PAGA claims
include, but are not limited to, the following:

        1.      JUUL has a policy of requiring current and former employees to sign and comply
with, as a condition of employment, illegal non-disclosure and non-disparagement agreements
(NDAs), policies, and practices (“confidentiality requirements”). These agreements, policies,
and practices – which JUUL describes as “ongoing” – prohibit employees from disclosing
information about their wages, working conditions, and actual or potentially illegal conduct.
They also constitute unlawful restrictive covenants because they define, essentially, everything
as confidential. For example:

        2.       As partially detailed in the attached exhibit, the JUUL NDA required of Hamilton
prohibits her from ever using or disclosing to any third party “confidential information,” which
is defined to include: “customer lists and customers,” “business information,” and “all
information of which the unauthorized disclosure could be detrimental to the interests of
Company, whether or not such information is identified as confidential information.” The NDA
further states that “Employee bears the burden of proving that given information or materials are
not “Confidential Information.” Indeed, the JUUL NDA even declares itself confidential,
though it is obviously a condition of working for JUUL. And

       3.     In addition, the NDA required Hamilton to agree to sign, as a condition of
employment, an “Exit Certification” that requires her to comply with the JUUL NDA post-
employment. JUUL required Hamilton to sign this termination certification on March 15, 2019
in exchange for continued wages and employment.

      4.       Moreover, the NDA also includes an illegal restrictive covenant prohibiting
Hamilton from soliciting JUUL employees for a twelve month post-employment period.

        5.     JUUL’s policy of requiring employees to sign and comply with illegal NDAs (the
same as or having the same effect as Hamilton’s) and other confidentiality requirements violates
numerous Labor Code provisions, including Labor Code §§ 232, 1197.5 (outlawing employer
prohibitions on the disclosure or discussion of wage information), § 232.5 (outlawing employer
prohibitions on the disclosure or discussion of working conditions); § 1102.5 (outlawing
employer policies prohibiting the disclosure of potentially illegal conduct to government
agencies); § 96(k) (outlawing employer prohibitions on employees engaging in lawful conduct
during non-work hours, including exercising free speech rights); and § 98.6 (prohibiting
employers from threatening to discharge employees for engaging in conduct protected by §
96(k)).
        Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 34 of 63
DOSH & LWDA
JUUL Labs, Inc.
August 14, 2019
Page 3


         6.      In addition, JUUL’s unlawful NDAs and confidentiality requirements violate
numerous other laws, including, but not limited to: (1) Business & Professions Code § 16600 and
the Cartwright Act (because an overbroad NDA and non-solicitation provision constitute an
illegal restraint of trade); (2) the rules of the Securities & Exchange Commission (prohibiting
NDAs that prevent employees from communicating with the SEC); (3) the Defend Trade Secrets
Act (giving employees an affirmative right to engage in whistleblowing and requiring a notice of
immunity in any NDA); (4) public policy and other positive laws in favor of whistleblowing
concerning illegal conduct (e.g., Labor Code § 6310, the False Claims Act, etc.); (5) Government
Code § 12964.5 (prohibiting NDAs that prevent employees from disclosing potentially illegal
conduct); (5) Business & Professions Code § 17200 et seq. (stating that illegal or unfair business
practices are against the law), and (6) Civil Code § 3513 (a law established for a public reason
cannot be contravened by a private agreement).

        7.     For all the above reasons, the JUUL NDAs and other confidentiality requirements
violate Labor Code § 432.5 because they contain terms that JUUL knows are prohibited by law.
Among other things, employers are presumed to know the law.

       JUUL’s NDAs and confidentiality requirements are illegal. Accordingly, and consistent
with her legal rights (including under Labor Code § 6310), Hamilton state the following
additional facts and theories in support of additional PAGA claims.

       8.       JUUL permits (and indeed actively encourages) vaping by its employees and
contractors of JUUL’s products at JUUL’s enclosed places of employment. This vaping occurs,
among other places, in JUUL’s offices and conferences rooms. Moreover, JUUL actively
encourages vaping by its employees for purposes of product testing. JUUL does not advise its
employees of the hazardous nature of its products or the products’ contents. JUUL’s products
are unsafe and hazardous.

        9.       This conduct violates Labor Code § 6398 (and all regulations adopted pursuant to
this section), § 6398.5, § 6400 (“Every employer shall furnish employment and a place of
employment that is safe and healthful for the employees therein.”); §§ 6401, 6403 (requiring
employers to use methods and processes reasonably adequate to render employment and places
of employment safe and reasonably necessary to protect the life, safety, and health of
employees); § 6402 (stating that no employer shall require, or permit any employee to go or be in
any employment or place of employment which is not safe and healthful); § 6404 (prohibiting
employers from occupying an unsafe or unhealthy workplace); § 6404.5 (prohibiting workplace
smoking), and 8 CCR § 5148 (as promulgated pursuant to Labor Code § 142.3).

       The aggrieved employees are all current and former JUUL employees and temporary
employees (hired through staffing firms or otherwise) required to sign a JUUL NDA and/or
otherwise comply with its confidentiality requirements, and/or who work or who have worked at
JUUL’s places of employment.
Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 35 of 63
Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 36 of 63




                      EXHIBIT
DocuSign Envelope ID: 39AEF075-A3EF-4190-A88D-C1F395521DAA
                         Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 37 of 63



                                                 PROPRIETARY INFORMATION AND
                                               INVENTION ASSIGNMENT AGREEMENT

                    This Agreement is entered into as of March 20, 2018 (the “Effective Date”) by and between JUUL Labs, Inc.,
           a Delaware corporation (the “Company”), and Marcie Hamilton (“Employee”). As a condition of Employee’s employ-
           ment with the Company, and in consideration of Employee’s employment with the Company and receipt of the compen-
           sation now and hereafter paid to Employee by the Company, Employee agrees to the following:

                   1.       At-Will Employment. The parties agree that Employee’s employment with the Company shall be “at-
           will” employment and may be terminated at any time with or without cause or notice at the option of either the Company
           or Employee. No provision of this Agreement shall be construed as conferring upon Employee a right to continue as an
           employee of the Company.

                    2.        Right to Advice of Counsel. Employee acknowledges that he or she has had the right to consult with
           counsel and is fully aware of Employee’s rights and obligations under this Agreement.

                    3.       Successors.

                              3.1      Company’s Successors. Any successor to the Company (whether direct or indirect and
           whether by purchase, lease, merger, consolidation, liquidation or otherwise) to all or substantially all of the Company’s
           business and/or assets shall assume the obligations under this Agreement and agree expressly to perform the obligations
           under this Agreement in the same manner and to the same extent as the Company would be required to perform such
           obligations in the absence of a succession. For all purposes under this Agreement, the term “Company,” shall include
           any successor to the Company’s business and/or assets which executes and delivers the assumption agreement described
           in this subsection 3.1 or which becomes bound by the terms of this Agreement by operation of law.

                              3.2      Employee’s Successors. Without the written consent of the Company, Employee shall not
           assign or transfer this Agreement or any right or obligation under this Agreement to any other person or entity. Notwith-
           standing the foregoing, the terms of this Agreement and all rights of Employee hereunder shall inure to the benefit of, and
           be enforceable by, Employee’s personal or legal representatives, executors, administrators, successors, heirs, distributees,
           devisees and legatees.

                    4.       Confidential Information.

                              4.1      Company Information. Employee shall at all times during the term of Employee’s employ-
           ment with the Company and thereafter, hold in strictest confidence, and not use, except for the benefit of the Company,
           or disclose to any person, firm or corporation without written authorization of the Company’s Board of Directors (the
           “Board”), any Confidential Information of the Company. As used herein, “Confidential Information” means and includes
           any Company confidential or proprietary information, technical data, trade secrets or know-how, including, but not limited
           to, research, product plans, products, services, customer lists and customers (including, but not limited to, customers of
           the Company on whom Employee has called or with whom he or she became acquainted during the term of Employee’s
           employment), markets, software, developments, inventions, conceptions, patentable subject matter, processes, formulas,
           technology, specifications, designs, drawings, engineering, hardware configuration information, marketing, forecasts, fi-
           nances or other business information of the Company. Confidential Information includes both information disclosed by
           the Company to Employee and information developed or learned by Employee during the course of employment with
           Company. Confidential Information also includes all information of which the unauthorized disclosure could be detri-
           mental to the interests of Company, whether or not such information is identified as Confidential Information. Confiden-
           tial Information does not include information which Employee can establish has become publicly known and made gen-
           erally available through no wrongful act of Employee or of others who were under confidentiality obligations as to the
           item or items involved.

                             4.2       Former Employer Information. Employee shall not, during Employee’s employment with
           the Company, improperly use or disclose any proprietary information or trade secrets of any former or concurrent em-
           ployer or other person or entity and Employee shall not bring onto the premises of the Company any unpublished docu-
           ment or proprietary information belonging to any such employer, person or entity unless consented to in writing by such
           employer, person or entity.



                                                                     -4-
DocuSign Envelope ID: 39AEF075-A3EF-4190-A88D-C1F395521DAA
                         Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 38 of 63



                             4.3      Third Party Information. Employee shall hold all confidential or proprietary information
           that the Company has received from any third party to which it is the Company’s obligation to maintain the confidentiality
           of such information and to use it only for certain limited purposes in the strictest confidence and not to disclose it to any
           person, firm or corporation or to use it except as necessary in carrying out Employee’s work for the Company consistent
           with the Company’s agreement with such third party.

                    5.       Inventions. Employee hereby represents, warrants and covenants as follows:

                             5.1      Inventions Retained and Licensed. Attached hereto, as Exhibit A, is a list describing all
           inventions, original works of authorship, developments, improvements, and trade secrets which were made by Employee
           prior to Employee’s employment with the Company (collectively referred to as “Prior Inventions”), which belong to
           Employee, which relate to the Company’s proposed business, products or research and development, and which are not
           assigned to the Company hereunder; or, if Exhibit A is left blank, Employee hereby represents that there are no such Prior
           Inventions. If in the course of Employee’s employment with the Company, Employee incorporates into a Company
           product, process or machine a Prior Invention owned by Employee or in which Employee has an interest, the Company
           is hereby granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make, have
           made, modify, use and sell such Prior Invention as part of or in connection with such product, process or machine.

                               5.2     Assignment of Inventions. Employee shall, or will promptly make, full written disclosure to
           the Company, will hold in trust for the sole right and benefit of the Company, and agrees to assign and hereby does assigns
           to the Company, or its designee, all of Employee’s rights, title, and interest, including, without limitation, any right of
           priority, in and to any and all inventions, original works of authorship, developments, concepts, improvements, designs,
           discoveries, ideas, trademarks or trade secrets, whether or not patentable or registrable under copyright or similar laws,
           which Employee may solely or jointly conceive or develop or reduce to practice, or cause to be conceived or developed
           or reduced to practice, during the period of time Employee is employed by the Company (collectively referred to as
           “Inventions”), except as provided in Section 5.5 below. Employee hereby acknowledges that all original works of au-
           thorship which are made by Employee (solely or jointly with others) within the scope of and during the period of Em-
           ployee’s employment with the Company and which are protectable by copyright are “works made for hire,” as that term
           is defined in the United States Copyright Act. Employee hereby understands and agrees that the decision whether or not
           to commercialize or market any invention developed by Employee solely or jointly with others is within the Company’s
           sole discretion and for the Company’s sole benefit and that no royalty will be due to Employee as a result of the Com-
           pany’s efforts to commercialize or market any such Invention.

                              5.3     Maintenance of Records. Employee shall keep and maintain adequate and current written
           records of all Inventions made by him or her (solely or jointly with others) during the term of Employee’s employment
           with the Company. The records will be in the form of notes, sketches, drawings, and any other format that may be
           specified by the Company. The records will be available to and remain the sole property of the Company at all times.

                               5.4      Registrations. Employee shall assist the Company, or its designee, at the Company’s expense,
           in every proper way to secure the Company’s rights in the Inventions and any copyrights, patents, mask work rights or
           other intellectual property rights relating thereto in any and all countries, including the disclosure to the Company of all
           pertinent information and data with respect thereto, the execution of all applications, specifications, oaths, assignments
           and all other instruments which the Company shall deem necessary in order to apply for and obtain such rights and in
           order to assign and convey to the Company, its successors, assigns, and nominees the sole and exclusive rights, title and
           interest in and to such Inventions, and any copyrights, patents, mask work rights or other intellectual property rights
           relating thereto. Employee agrees that it is Employee’s obligation to execute or cause to be executed, when it is in
           Employee’s power to do so, any such instrument or papers after the termination of this Agreement. If the Company is
           unable because of Employee’s mental or physical incapacity or for any other reason to secure Employee’s signature to
           apply for or to pursue any application for any United States or foreign patents, mask works or copyright registrations
           covering Inventions or original works of authorship assigned to the Company as above, then Employee hereby irrevocably
           designates and appoints the Company and its duly authorized officers and agents as Employee’s agent and attorney in
           fact, to act for and in Employee’s behalf and stead to execute and file any such applications and to do all other lawfully
           permitted acts to further the prosecution and issuance of letters patent or copyright registrations thereon with the same
           legal force and effect as if executed by Employee.




                                                                     -5-
DocuSign Envelope ID: 39AEF075-A3EF-4190-A88D-C1F395521DAA
                       Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 39 of 63



                             5.5      Exception to Assignments. It is agreed and acknowledged that the provisions of this Agree-
           ment requiring assignment of Inventions to the Company do not apply to any invention which qualifies fully under the
           provisions of California Labor Code Section 2870 (attached hereto as Exhibit B). Employee covenants that he or she will
           advise the Company promptly in writing of any inventions that he or she believes meet the criteria in California Labor
           Code Section 2870 and not otherwise disclosed on Exhibit A.

                   6.       Conflicting Employment. Employee shall not, during the term of Employee’s employment with the
           Company, engage in any other employment, occupation, consulting or other business activity related to the business in
           which the Company is now involved or becomes involved during the term of Employee’s employment, nor will he or she
           engage in any other activities that conflict with Employee’s obligations to the Company.

                     7.       Returning Company Documents. At the time of leaving the employ of the Company, Employee cov-
           enants that he or she shall deliver to the Company (and will not keep in Employee’s possession, recreate or deliver to
           anyone else) any and all devices, records, data, notes, reports, proposals, lists, correspondence, specifications, drawings
           blueprints, sketches, materials, equipment, other documents or property, or reproductions of any aforementioned items
           developed by Employee pursuant to Employee’s employment with the Company or otherwise belonging to the Company,
           its successors or assigns, including, without limitation, those records maintained pursuant to Section 5.3. In the event of
           the termination of Employee’s employment, Employee hereby covenants to sign and deliver the “Termination Certifica-
           tion” attached hereto as Exhibit C.

                    8.       Notification of New Employer. In the event that Employee leaves the employ of the Company, Em-
           ployee agrees to grant consent to notification by the Company to Employee’s new employer about Employee’s rights and
           obligations under this Agreement.

                    9.       Representations and Covenants. Employee agrees to execute any proper oath or verify any proper
           document required to carry out the terms of this Agreement. Employee represents that his or her performance of all the
           terms of this Agreement will not breach any agreement to keep in confidence proprietary information acquired by Em-
           ployee in confidence or in trust prior to Employee’s employment by the Company. Employee has not entered into, and
           agrees not to enter into, any oral or written agreement in conflict herewith. Employee agrees that Employee bears the
           burden of proving that given information or materials are not Confidential Information or that the assignment of inventions
           does not apply under the circumstances.

                    10.      Solicitation of Employees. Employee covenants that, for a period of twelve (12) months immediately
           following the termination of Employee’s relationship with the Company for any reason, whether with or without cause,
           he or she shall not either directly or indirectly solicit, induce, recruit or encourage any of the Company’s employees to
           leave their employment, or take away such employees, or attempt to solicit, induce, recruit, encourage or take away
           employees of the Company, either for Employee or for any other person or entity.

                     11.      Equitable Relief. Because Employee’s services are personal and unique and because Employee may
           have access to and become acquainted with the Confidential Information of the Company, the Company shall have the
           right to enforce this Agreement and any of its provisions by injunction, specific performance or other equitable relief,
           without bond and without prejudice to any other rights and remedies that the Company may have for a breach of this
           Agreement.

                    12.       Notice Clause.

                             12.1     Manner. Any notice hereby required or permitted to be given shall be sufficiently given if in
           writing and delivered in person, by facsimile transmission, electronic mail, overnight delivery service or U.S. mail, in
           which event it may be mailed by first-class, certified or registered, postage prepaid, to either party at the address of such
           party or such other address as shall have been designated by written notice by such party to the other party.

                               12.2      Effectiveness. Any notice or other communication required or permitted to be given under this
           Agreement will be deemed given (i) on the day when delivered in person, (ii) on the first business day of or after the date
           of confirmation that the facsimile has been successfully transmitted to the facsimile number for the party notified if sent
           by facsimile, (iii) on the first business day of or after the date of receipt by the party notified if sent by electronic mail, or
           (iv) the third business day after the day on which such notice was mailed in accordance with this Section.



                                                                        -6-
DocuSign Envelope ID: 39AEF075-A3EF-4190-A88D-C1F395521DAA
                       Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 40 of 63



                    13.       Severability. The invalidity or unenforceability of any provision of this Agreement, or any terms
           hereof, shall not affect the validity or enforceability of any other provision or term of this Agreement.

                    14.       Integration. This Agreement represents the entire agreement and understanding between the parties
           as to the subject matter herein and supersedes all prior or contemporaneous agreements whether written or oral. No
           waiver, alteration, or modification of any of the provisions of this Agreement shall be binding unless in writing and signed
           by duly authorized representatives of the parties hereto.

                     15.      Governing Law and Venue. This Agreement shall be governed by and construed in accordance with
           the internal substantive laws, but not the choice of law rules, of the state of California. The state and federal courts located
           in the Northern District of California shall be the sole and exclusive forum for disputes arising out of or relating to this
           Agreement. The parties hereby consent to the personal jurisdiction of such courts.

                    16.       Counterparts. This Agreement may be executed in any number of counterparts, each of which shall
           be an original, and all of which together shall constitute on and the same instrument.


                                                              [signature page follows]




                                                                       -7-
DocuSign Envelope ID: 39AEF075-A3EF-4190-A88D-C1F395521DAA
                     Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 41 of 63



                    IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case of the Company by their
           duly authorized officers, as of the day and year first above written.




                                                             JUUL LABS, INC.

                                                             By:

                                                             Name: Lee Readman
                                                             Title: VP, Talent & International HR



                                                             EMPLOYEE

                                                             Sign:
                                                                                    Marcie Hamilton
                                                             Print Name: ________________________________




                                                                -8-
DocuSign Envelope ID: 39AEF075-A3EF-4190-A88D-C1F395521DAA
                          Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 42 of 63
                                                       JUUL Labs, Inc. 560 20th St., San Francisco CA, 94107               juullabs.com




                                                                                       EXHIBIT A

                                                                 LIST OF PRIOR INVENTIONS
                                                            AND ORIGINAL WORKS OF AUTHORSHIP

              Title                            Date                                 Identifying Number or Brief Description
             N/A




                X
            _____ No inventions or improvements

            _____ Additional Sheets Attached


            Signature of Employee:

                         3/22/2018
            Date: __________________




            CONFIDENTIAL This document and any materials attached thereto may contain proprietary and confidential information.
            Any dissemination, copying or use of its contents without the express written authorization of juul labs, inc is strictly prohibited.
DocuSign Envelope ID: 39AEF075-A3EF-4190-A88D-C1F395521DAA
                          Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 43 of 63
                                                       JUUL Labs, Inc. 560 20th St., San Francisco CA, 94107               juullabs.com




                                                                                       EXHIBIT B

                                                 CALIFORNIA LABOR CODE SECTION 2870
                                         INVENTION ON OWN TIME – EXEMPTION FROM AGREEMENT

                     “(a)      Any provision in an employment agreement which provides that an employee shall assign, or offer
            to assign, any of employee’s rights in an invention to employee’s employer shall not apply to an invention that the
            employee developed entirely on employee’s own time without using the employer’s equipment, supplies, facilities, or
            trade secret information except for those inventions that either:

                              (1)      Relate at the time of conception or reduction to practice of the invention to the employer’s
            business, or actual or demonstrably anticipated research or development of the employer; or
                              (2)      Result from any work performed by the employee for the employer.

                     (b)       To the extent a provision in an employment agreement purports to require an employee to assign an
            invention otherwise excluded from being required to be assigned under subdivision (a), the provision is against the
            public policy of this state and is unenforceable.”




            CONFIDENTIAL This document and any materials attached thereto may contain proprietary and confidential information.
            Any dissemination, copying or use of its contents without the express written authorization of juul labs, inc is strictly prohibited.
DocuSign Envelope ID: 39AEF075-A3EF-4190-A88D-C1F395521DAA
                          Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 44 of 63
                                                       JUUL Labs, Inc. 560 20th St., San Francisco CA, 94107               juullabs.com




                                                                                       EXHIBIT C

                                                                    TERMINATION CERTIFICATION

            This is to certify that I do not have in my possession, nor have I failed to return, any devices, records, data, notes,
            reports, proposals, lists, correspondence, specifications, drawings, blueprints, sketches, materials, equipment, other
            documents or property, or reproductions of any aforementioned items belonging to ________________, its subsidiar-
            ies, affiliates, successors or assigns (together, the “Company”). I have complied with all the terms of the Proprietary
            Information and Invention Assignment Agreement signed by me, including the reporting of any inventions and origi-
            nal works of authorship (as defined therein), conceived or made by me (solely or jointly with others) covered by that
            agreement.
            In compliance with the Proprietary Information and Invention Assignment Agreement, I will preserve as confidential
            all trade secrets, confidential knowledge, data or other proprietary information relating to products, processes, know-
            how, designs, formulas, developmental or experimental work, computer programs, data bases, other original works of
            authorship, customer lists, business plans, financial information or other subject matter pertaining to any business of
            the Company or any of its employees, clients, consultants or licensees.



            Date: __________________________________



            Print Name: _____________________________




            CONFIDENTIAL This document and any materials attached thereto may contain proprietary and confidential information.
            Any dissemination, copying or use of its contents without the express written authorization of juul labs, inc is strictly prohibited.
Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 45 of 63




                 Exhibit B
        Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 46 of 63




                                                                                            Chris Baker
                                                                         1 California Street, Suite 1250
                                                                             San Francisco, CA 94111
                                                                                    tel. (415) 433-1064
                                                                                  cbaker@bakerlp.com
                                                                                     www.bakerlp.com


                                          June 4, 2020


Via On-Line Portal

Labor & Workforce and Development Agency (LWDA)
Attention: PAGA Administrator

Via Certified Mail

Jerry Masoudi
Chief Legal Officer
JUUL Labs, Inc.
1000 F Street NW
Washington, D.C., 20004

       RE:     Request For Relief Under the Private Attorneys General Act

Dear LWDA and Mr. Masoudi:

        This office represents Marcie Hamilton. This PAGA follows, and to the extent necessary
or appropriate amends, the PAGA notice dated and filed on August 14, 2019. Attached is a copy
of the complaint filed in the United States District Court for the Northern District of California
on June 4, 2020.

        To the extent Hamilton has not previously exhausted the PAGA notice requirements with
respect to the allegations in this complaint, Hamilton hereby does so through the filing of this
present notice and its attachment. The specific provisions of the Labor Code alleged to have
been violated, and the facts and theories to support the alleged violations, are set forth in
Hamilton’s prior PAGA notice and in the attached complaint. The specific provisions include
Labor Code §§ 96(k), 98.6, 232, 232.5, 432.5, 1102.5, and 1197.5. Hamilton is aggrieved by one
or more of JUUL’s violations of these Labor Code provisions.
        Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 47 of 63

LWDA & JUUL Labs, Inc.
June 4, 2020
Page 2



       For these violations, Hamilton seeks civil penalties on behalf of herself and all other
aggrieved employees (including temporary employees), as well as the State of California, in
accordance with Labor Code §§ 2699 et seq.
       Thank you for your attention to this matter.

                                                 Very truly yours,

                                                 Chris Baker (e-signature)

                                                 Chris Baker
Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 48 of 63




                 Exhibit C
        Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 49 of 63




                                                                                             Chris Baker
                                                                          1 California Street, Suite 1250
                                                                              San Francisco, CA 94111
                                                                                     tel. (415) 433-1064
                                                                                   cbaker@bakerlp.com
                                                                                      www.bakerlp.com


                                          August 27, 2020


Via On-Line Portal

Labor & Workforce and Development Agency (LWDA)
Attention: PAGA Administrator

Via Certified Mail

Jerry Masoudi
Chief Legal Officer
JUUL Labs, Inc.
1000 F Street NW
Washington, D.C., 20004

       RE:     Request For Relief Under the Private Attorneys General Act

Dear LWDA and Mr. Masoudi:

        This office represents Marcie Hamilton. This PAGA notice follows, and, to the extent
necessary or appropriate, amends the PAGA notices dated and filed on August 14, 2019 and June
4, 2020. This PAGA notice is intended to “relate back” to these prior PAGA notices, as
permitted by the LWDA (which allows for the filing of amended PAGA notices) and California
law. E.g, Brown v. Ralph’s Grocery Company, 28 Cal.App.4th 824, 841-842 (2018). To the
extent it should be determined that this notice does not “relate back,” this should be considered a
new PAGA notice.

       As explained in the prior PAGA notices, JUUL – through its policies, practices, and
agreements – engages in conduct that violates the Labor Code. To further expound on what has
already been stated, and among other things:

        1.      JUUL has and maintains culture, conduct, social media, communications, security
and other policies and rules that violate the law (collectively “confidentiality policies”). These
policies set forth detailed information about employee working conditions and wages, including,
but not limited to, information about paydays, overtime, benefits and other employment matters.
        Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 50 of 63

LWDA & JUUL Labs, Inc.
August 27, 2020
Page 2


JUUL prohibits employees from disclosing any of this information, and expressly describes this
information as “confidential.” For example, the JUUL handbook states: “You understand that
the working conditions, policies, procedures, appeal processes, and benefits described in this
handbook are confidential and may not be distributed in any way nor discussed with anyone who
is not an employee of JUUL Labs, Inc.”

        2.      JUUL’s policies place limits on the information that employees may convey
electronically. Its conduct and social media policies and rules advise employees that JUUL
“should not be held liable for any repercussions that the employee’s [social media
communications] may generate.” Information about wages, working conditions, and illegal
conduct can generate “repercussions” to JUUL and create liability to JUUL.

        3.      JUUL’s conduct and other confidentiality policies prohibit employees from
sharing or discussing business information publicly, regardless of whether or not it is designated
as confidential. JUUL’s policies also prohibit employees from sharing or discussing “non-public
data belonging to JUUL Labs.” JUUL further instructs employees that if they have to “think
about sharing” information, then they should not share the information.

        4.      JUUL’s conduct and other policies and rules prevent employees from
communicating with persons in the investment, regulatory, and trade communities. Employees
are instructed to not respond to inquiries from these communities, including government
regulators, but to instead direct or defer these inquiries to a designated JUUL representative.

         5.     JUUL’s communication and other confidentiality policies and rules are intended
to prevent employees from disclosing information in a written or recorded form because such
information may be subject to discovery in litigation or may be sought by or reviewed by
government regulators. Employees have been, and on information and belief are still, instructed
by senior executives to not relay information in a recorded form, particularly information about
potential or actual illegal conduct or the public health dangers of JUUL’s products. Employees
were instructed to rewrite or delete written materials to conceal information about potential or
actual illegal conduct. Hamilton experienced this conduct first-hand from senior executives. As
further explained in a recent news report: “Lawyers sent periodic reminders to staff members
telling them not to put anything in writing that could be communicated in person.” L. Etter,
JUUL Quietly Revamped Its E-Cigarette, Risking the FDA’s Rebuke (Bloomberg Businessweek,
July 23, 2020) (“Etters Article.”)

        6.      JUUL’s information technology, security, and other policies set forth further
violations of the Labor Code. For example, these policies define “Technology Resources” to
include “all means of electronic communication that are owned by JUUL Labs,” and all personal
devices accessed or used on JUUL’s premises and all personal devices that are used in
performing JUUL business. Thus, JUUL’s policies place illegal limits on the use of both work
and personal communication devices. JUUL prohibits employees from using these “Technology
Resources:” (1) in a manner contrary to JUUL’s interests; (2) in any way that discloses JUUL’s
so-called confidential or proprietary information to third parties, or for personal or pecuniary
        Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 51 of 63

LWDA & JUUL Labs, Inc.
August 27, 2020
Page 3


gain; or (3) to transmit, receive, or store information that is adverse to JUUL or any other entity.
JUUL also prohibits employees from accessing JUUL’s so-called confidential information in the
presence of “unauthorized individuals” and it prohibits employees from storing information in a
fashion that permits “unauthorized access.”

        7.      Following increased scrutiny of JUUL by the Food and Drug Administration
(FDA) in 2018, as well as by other government agencies, JUUL’s executive office took steps to
further “tighten” its confidentiality policies, practices, NDAs, and other employment and
severance agreements in a manner that violates the California Labor Code and other laws.
JUUL’s purpose was to make it less likely that employees would disclose information about
JUUL’s working conditions, wages, and illegal conduct. JUUL knew that its confidentiality
policies and agreements were illegal, and knew that its revisions “tightening” these policies and
agreements were also illegal, but made the revisions anyway to “protect the company.”

      8.      JUUL informs employees that if they fail to comply with JUUL’s policies, they
may be subject to discipline, up to and including termination. JUUL informs employees that
compliance with JUUL’s policies is a condition of their employment.

        In addition, JUUL, through its confidentiality policies, rules, and practices (including
trainings), has also adopted and enforced illegal policies, rules, and other prohibitions on speech,
including about wages, working conditions, and internal and external whistleblowing, in
violation of the Labor Code. Among other things:

       1.      JUUL has numerous training courses through which employees are instructed to
not engage in whistleblowing or other protected speech. These instructions violate the Labor
Code.

       2.      JUUL actively prepared for unannounced government inspections of its offices by
running “drills” in which employees were instructed to quickly conceal incriminating evidence
and information upon receiving notice that a regulator or government agency was on-site.

       3.       JUUL’s executives and officers instructed employees to not speak to government
regulators unless they had no choice. These instructions were given during, among other things,
all-hands meetings. Employees were also instructed, if they were approached by a government
regulator, to direct the government regulators to specifically-identified individuals. These
individuals were, in turn, trained to conceal information from government regulators while being
“technically” truthful. Hamilton has first-hand knowledge of this conduct. In addition, as
explained in the Etters Article:

               More than a dozen JUUL employees were schooled using a
               technique called “hats on-hats off.” . . . During hats on, a
               designated person would play the role of an FDA inspector, asking
               probing questions. That was followed by hats off, in which the
               person evaluated the performance of the employee and offered tips
        Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 52 of 63

LWDA & JUUL Labs, Inc.
August 27, 2020
Page 4


               to doing better. Employees were coached on specific FDA
               techniques they were told might be used to try to get them to talk
               more than they should. In at least one coaching session that
               included JUUL’s chief quality officer, Joanna Engelke, employees
               were instructed on how to respond to questions about device
               modifications. If asked, acknowledge the changes, they were told.
               But don’t volunteer any information.

       4.      JUUL policies and practices included instructing JUUL’s employees to inform
government regulators, other employees, and others that JUUL did not target its products to
minors, and to thus conceal and not disclose information that JUUL did, in fact, target its
products to minors in violation of the law.

        5.     Following the FDA raid on JUUL’s headquarters, employees were instructed via
email, through all-hands meetings, and otherwise to not speak to the press or others about JUUL.
These admonitions were repeated following Altria’s investment in JUUL.

        6.       JUUL further enforced its policies and rules against internal and external
whistleblowing by taking adverse action against employees who engaged in conduct protected by
Labor Code § 1102.5. For example, Hamilton disclosed information internally about violations
of, and non-compliance with, the law with respect to JUUL’s products, testing on employees,
safety and clinical practices, and the shipping of products. She disclosed this information
internally to her superiors, as well as to persons at JUUL in a position to investigate and/or
correct the problem. She sometimes communicated this information in writing, in violation of
JUUL’s policies. In response, JUUL retaliated against her as part of its enforcement efforts with
respect to its illegal policies against whistleblowing. On information and belief, JUUL has
retaliated against other employees as part of its enforcement of its illegal policies. These other
employees include, but are not limited to, Siddharth Breja.

      The above policies and practices provide further evidence that JUUL’s NDAs and other
agreements are intended to, and should be construed to, violate the Labor Code.

        The specific provisions of the Labor Code alleged to have been violated by the above
conduct (as well as the conduct set forth in the prior PAGA notices) include Labor Code §§
96(k), 98.6, 232, 232.5, 432.5, 1102.5, and 1197.5. Hamilton is aggrieved by one or more of
JUUL’s violations of these Labor Code provisions.
Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 53 of 63
Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 54 of 63




                 Exhibit D
        Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 55 of 63




                                                                                             Chris Baker
                                                                          1 California Street, Suite 1250
                                                                              San Francisco, CA 94111
                                                                                     tel. (415) 433-1064
                                                                                   cbaker@bakerlp.com
                                                                                      www.bakerlp.com


                                          September 29, 2020


Via On-Line Portal

Labor & Workforce and Development Agency (LWDA)
Attention: PAGA Administrator

Via Certified Mail

Jerry Masoudi
Chief Legal Officer
JUUL Labs, Inc.
1000 F Street NW
Washington, D.C., 20004

       RE:     Request For Relief Under the Private Attorneys General Act
               On Behalf of Marcie Hamilton and James Isaacson

Dear LWDA and Mr. Masoudi:

       This office represents Jim Isaacson in addition Marcie Hamilton with respect to the
PAGA claims against JUUL Labs, Inc. Mr. Isaacson – while a resident of Utah -- was based out
of JUUL’s San Francisco office, had a desk in California, and regularly traveled and worked in
the geographic boundaries of California. At the time of his employment, JUUL was based in
California and JUUL’s illegal conduct originated in and emanated from California. Mr.
Isaacson is entitled to the protection and benefits of California law. He worked for JUUL from
May 2018 to November 1, 2019.

       Mr. Isaacson seeks to join Ms. Hamilton as a PAGA representative with respect to her
and the State’s claims against JUUL Labs, Inc. Through this PAGA notice, Mr. Isaacson hereby
incorporates by reference Ms. Hamilton’s prior PAGA notices (with attachments) as to JUUL,
including those dated August 15, 2019, June 4, 2020, and August 27, 2020. Isaacson hereby
incorporates by reference the facts, theories, and Labor Code sections set forth in those notices,
which are already in the possession of the State and JUUL.
          Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 56 of 63
LWDA & JUUL Labs, Inc.
September 29, 2020
Page 2


        This PAGA notice – provided on behalf of both Isaacson and Hamilton – follows,
supplements, and, to the extent necessary or appropriate, amends Ms. Hamilton’s prior PAGA
notices. This PAGA notice is intended to “relate back” to those prior PAGA notices, as
permitted by the LWDA (which allows for the filing of amended PAGA notices) and California
law. E.g, Brown v. Ralph’s Grocery Company, 28 Cal.App.4th 824, 841-842 (2018). To the
extent it should be determined that this notice does not “relate back,” this should be considered a
new and additional PAGA notice.

       As explained in the prior PAGA notices, JUUL – through its policies, practices, and
agreements – engages in conduct that violates the Labor Code. To further expound on what has
already been stated, and among other things:

      1.        JUUL trained employees on how to avoid the disclosure of factual information to
government agencies, including, but not limited to, the FDA. The training involved, for
example, the manner in which employees should avoid disclosing information about design
changes to its products, including its gasket and pressure sensors,

        2.      JUUL’s official policy was to permit employees to vape in the workplace. JUUL
then stated this was no longer its policy, but at the same time encouraged employees to continue
vaping in the workplace. For example, at an all-hands meeting after the announcement of the
vaping “ban,” JUUL’s head of Human Resources conspicuously vaped while conducting a
presentation to JUUL’s workforce.

         3.     JUUL engaged in other reasonably-suspected illegal conduct. This included, but
was not limited to: (a) making changes to its products in violation of the FDA’s deeming rule;
(b) concealing these changes; (c) refusing to document its compliance with applicable policies
and regulations (and/or failing to comply at all); (d) rushing potentially unsafe products to
market; (e) testing its products on human subjects, (f) continuing to permit vaping in the
workplace; and (g) engaging in other gross violations of workplace safety rules, including storing
jugs of cancer-causing chemicals in unsecure areas. Isaacson disclosed information about this
illegal conduct. Consistent with the adoption and enforcement of its policy against
whistleblowing, JUUL took adverse action against Isaacson.

       4.       JUUL prohibited employees from disclosing JUUL’s illegal marketing of its
products to young people. Instead, JUUL actively instructed employees to falsely claim that
JUUL did not target its products to young people. Many employees believed JUUL’s lies. For
example, in the fall of 2018, Isaacson, believing he was employed by a company focused
exclusively on harm reduction, wore a JUUL-branded sweatshirt1 to his daughter’s college
campus during a parents weekend. Isaacson found it noteworthy that the sweatshirt was
immensely popular amongst college students, and not so popular with his fellow parents. He
reported this problem – and the problem of JUUL’s marketing practices – to his superiors at
JUUL. He was subsequently given a poor performance review.

1
    JUUL provides its employees with many types of JUUL-branded employee “swag.”
        Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 57 of 63
LWDA & JUUL Labs, Inc.
September 29, 2020
Page 3



         5.     JUUL has made, adopted and enforces illegal rules, regulations, policies and
practices. These illegal requirements inform the understanding and meaning of JUUL’s illegal
non-disclosure agreements. These illegal requirements are sometimes described as policies
(“POL”), standard operating procedures (“SOP”) and work instructions (“WI”). As previously
noted, JUUL “tightened” its illegal prohibitions on competition, whistleblowing, and freedom of
speech – with full knowledge that doing so was illegal. JUUL tracks its employees with respect
to their review and acknowledgement of certain of its illegal requirements. The requirements at
issue include (but are not limited to) those set forth in Exhibit A. For example, on information
and belief, the illegal requirements include:

           a)   JUUL Quality Policy
           b)   Regulatory Agency Inspections Procedure
           c)   Managing Requests for Regulatory Agency Inspections Work Instruction
           d)   JUUL Information Security Policy Framework
           e)   Promotional and Informational Review Committee (PIRC) Policy
           f)   Complaint Handling Procedure
           g)   Youth Prevention Training Certification
           h)   External Communication Policy
           i)   Social Media Policy
           j)   Privacy and Data Handling Policy
           k)   JUUL Labs Code of Conduct
           l)   Record Retention Procedure
           m)   Compliance Reporting and Investigation Policy
           n)   Good Documentation and Communication Practices
           o)   Security Awareness Training
           p)   Record Retention Procedure
           q)   Dimensions of Data Privacy
           r)   Quality Manual
           s)   Document Control Procedure
           t)   Use of Electronic Data Systems
           u)   Regulatory Reporting Requirements
           v)   Documentation and Records Retention
           w)   JUUL Team Training

        6.       JUUL also has made, adopted and/or enforces rules, regulations, and policies that
control or direct (or tend to control or direct) the political activities or political action of their
employees. JUUL also seeks to unlawfully coerce and/or influence its employees with respect to
their political action and/or political activity. This is a violation of Labor Code § 1101 and 1102.
Among other things, JUUL’s practices and business, the value and/or detriments of vaping, and
the necessity or appropriateness vaping-related regulations, are all high profile political issues.
Nonetheless, JUUL instructs employees they cannot – among other things – correct political
candidates spreading alleged “misinformation” about JUUL, “engage with youth on the topics of
tobacco and nicotine,” “engage in social media,” discuss vaping, cigarettes, drinking, or any age-
Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 58 of 63
Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 59 of 63




                 Exhibit A
Username          First Name   Last Name   Course Title                                                                                       Course Percentage         Course Complete?   Date Course Completed   Course Overdue?
marcie@juul.com   Marcie       Hamilton    JUUL Quality Policy                                                                                                    100   YES                                  6/3/18No
marcie@juul.com   Marcie       Hamilton    SOP-00027 Rev A: Training Procedure                                                                                    100   YES                                 7/15/18No
marcie@juul.com   Marcie       Hamilton    JUUL Quality System Overview                                                                                           100   YES                                 7/15/18No
marcie@juul.com   Marcie       Hamilton    POL-00002 Rev A: Purchasing Policy                                                                                     100   YES                                 7/15/18No
marcie@juul.com   Marcie       Hamilton    SOP-00042 Rev A: Contract Management Procedure                                                                         100   YES                                 8/22/18No
marcie@juul.com   Marcie       Hamilton    SOP-00037 Rev A: Record Retention Procedure                                                                            100   YES                                 9/25/18No
marcie@juul.com   Marcie       Hamilton    POL-00002 Rev B: Purchasing Policy                                                                                     100   YES                                10/24/18No
marcie@juul.com   Marcie       Hamilton    POL-00009 Rev A: Travel and Expense (T&E) Policy                                                                       100   YES                                10/24/18No
marcie@juul.com   Marcie       Hamilton    POL-00007 Rev A: Compliance Reporting and Investigation Policy                                                         100   YES                                11/13/18No
marcie@juul.com   Marcie       Hamilton    POL-00010 Rev A: Global Anti-Bribery Anti-Corruption Policy                                                            100   YES                                 12/3/18No
marcie@juul.com   Marcie       Hamilton    WI-00029 Rev A: SKU Request Work Instruction                                                                           100   YES                                 12/3/18No
marcie@juul.com   Marcie       Hamilton    SOP-00032: SS 401 - Investigator Selection and Qualification                                                           100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00031: SS 402 - Site Enrollment and Initiation                                                                     100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00030: DM 701 Clinical Data Management                                                                             100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00029: DM 702 Use of Electronic Data Systems                                                                       100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00028: RA 202 Regulatory Submissions                                                                               100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00020: RA 203 Regulatory Reporting Requirements                                                                    100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00019: QA 801 Quality Assurance Audits                                                                             100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00018: QA 802 - Regulatory Inspections                                                                             100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00017: CP 301 - Clinical Protocol Development                                                                      100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00016: CP 302 - Investigational Plan and Report of Prior Investigations                                            100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00015: PM 504 - Study Closeout Visit                                                                               100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00014: PM 505 - Ensuring Investigator Compliance                                                                   100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00004: PM 501 - Investigational Product Management                                                                 100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00003: GA 105 - Outsourcing                                                                                        100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00002: GA 101 - Overview of JUUL Responsibilities and Delegation                                                   100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00008: †Documentation and Records Retention - Regulatory                                                           100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00009: †Regulatory Authority Contacts and Meetings                                                                 100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00010: †PM 503 Monitoring Clinical Investigations                                                                  100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00011: †GA 104 - Conflict of Interest Disclosure Requirements                                                      100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00012: †GA 103 - JUUL Team Training                                                                                100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00013: †GA 102 - Document Development and Change Control                                                           100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00021: †SM 603 Subject Eligibility and Enrollment                                                                  100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00022: †SM 602 Subject Recruitment Practices                                                                       100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00023: †SM 606 Protected Health Information                                                                        100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00024: †SM 601 Human Subject Protection                                                                            100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00025: †SM 605 Adverse Device Effects Recognition and Reporting                                                    100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00026: †SM 604 Specimen Management                                                                                 100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00037 Rev B: Record Retention Procedure                                                                            100   YES                                 12/4/18No
marcie@juul.com   Marcie       Hamilton    Dimensions of Data Privacy                                                                                             100   YES                                  1/7/19No
marcie@juul.com   Marcie       Hamilton    Good Documentation and Communication Practices                                                                         100   YES                                  1/7/19No
marcie@juul.com   Marcie       Hamilton    SOP-00047 Rev C: Complaint Handling Procedure                                                                          100   YES                                 1/29/19No
marcie@juul.com   Marcie       Hamilton    WI-00031 Rev A: Change Request Work Instructions - Item, BOM, Sourcing                                                 100   YES                                 1/30/19No
marcie@juul.com   Marcie       Hamilton    SOP-00105 Rev A: Packaging Engineering Development Procedure                                                           100   YES                                 2/10/19No
marcie@juul.com   Marcie       Hamilton    POL-00011 Rev A: Anti-Money Laundering Policy                                                                          100   YES                                 2/16/19No
marcie@juul.com   Marcie       Hamilton    KnowBe4: Security Awareness Training                                                                                   100   YES                                 2/25/19No
marcie@juul.com   Marcie       Hamilton    WI-00033 Rev A: Non-Copy: Packaging Qualification Request Work Instruction                                             100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    WI-00034 Rev A: Alternate Supplier Sourcing: Packaging Qualification Request Work Instruction                          100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    WI-00035 Rev A: Copy: Packaging Qualification Request Work Instruction                                                 100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    WI-00036 Rev A: Structural - Paper: Packaging Qualification Request Work Instruction                                   100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    WI-00037 Rev A: Structural - Blister: Packaging Qualification Request Work Instruction                                 100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    WI-00038 Rev A: Non-Mechanical Document Change: Packaging Qualification Request Work Instruction                       100   YES                                 3/15/19No
                                                                                                                                                                                                                                     Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 60 of 63




marcie@juul.com   Marcie       Hamilton    POL-00013 Rev A: Conflicts of Interest Policy                                                                          100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    POL-00010 Rev B: Global Anti-Bribery Anti-Corruption Policy                                                              0   NO                                         No
marcie@juul.com   Marcie       Hamilton    POL-00015 Rev A: Global Anti-Harassment Policy                                                                         100   YES                                3/15/19 No
Username             First Name   Last Name   Course Active? Course Title                                                                                    Course Assigned Date    Course Percentage       Course Complete?   Date Course Completed     Course Overdue?   Course Due Date      People.Manager
jisaacson@juul.com   Jim          Isaacson    YES            JUUL Quality Policy                                                                                           5/24/2018                   100   YES                           6/1/2018 17:24 NO                          6/7/2018   John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00035 v2.0: Regulatory Agency Inspections Procedure                                                       7/13/2020                     0   NO                                           YES                        7/27/2020   John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00160 v1.0: Managing Requests for Regulatory Agency Inspections Work Instruction                           7/13/2020                     0   NO                                           YES                        7/27/2020   John Daley
jisaacson@juul.com   Jim          Isaacson    YES            Checklist For Invoice Approvals                                                                               7/22/2020                                                                      NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00040 v2.0 Global Contract Management Procedure                                                            6/2/2020                     0   NO                                           YES                       6/16/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00148 v1.0 Corrective and Preventive Action (CAPA) Review Board Work Instruction                            8/6/2020                     0   NO                                           NO                        8/20/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00019 v3.0: Global Travel and Expense (T&E) Policy                                                         6/9/2020                     0   NO                                           YES                       6/23/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00106 v2.0: Change Control - Change Assessment Form (CAF) Work Instructions                                6/26/2020                     0   NO                                           YES                       7/10/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00216 v3.0: Change Control - Change Control Board (CCB) Review Procedure                                  6/26/2020                     0   NO                                           YES                       7/10/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            JUUL Information Security Policy Framework                                                                    7/13/2020                     0   NO                                           NO                        8/12/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00006 Rev B: Grants Policy                                                                                4/16/2020                     0   NO                                           YES                       4/30/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00038 v1.0: Health and Safety Policy                                                                       5/7/2020                     0   NO                                           NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00002 v3.0 Global Purchasing Policy                                                                        6/2/2020                     0   NO                                           YES                       6/16/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00041 Rev A: Promotional and Informational Review Committee (PIRC) Policy                                 2/10/2020                     0   NO                                           YES                       2/24/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00047 Rev E Complaint Handling Procedure                                                                  2/14/2020                     0   NO                                           YES                       2/28/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00063 Rev C Health Hazard Evaluation Procedure                                                            2/14/2020                     0   NO                                           YES                       2/28/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00113 Rev A: Health Hazard Evaluation Work Instructions                                                     3/2/2020                     0   NO                                           NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00038 Rev B: Management Review Procedure                                                                  3/12/2020                     0   NO                                           YES                       3/26/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00122 Rev A: Test Method Validation Procedure                                                            10/16/2019                     0   NO                                           YES                      10/30/2019    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00172 Rev A: Quality Management System Data Analysis Procedure                                           10/30/2019                     0   NO                                           YES                      11/13/2019    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00092 Rev A: Complaint Review Board Work Instructions                                                      1/23/2020                     0   NO                                           YES                        2/6/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00215 Rev A Production and Process Controls Procedure                                                     1/28/2020                     0   NO                                           YES                       2/11/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            Youth Prevention Training Certification                                                                       9/20/2019                   100   YES                          9/23/2019 15:31 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00128 Rev A: Deviation Management Procedure                                                               9/12/2019                   100   YES                           9/19/2019 3:25 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            Smoke/Vapor-Free Workplace Policy                                                                             9/28/2019                   100   YES                          10/7/2019 15:28 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00003 Rev B: Design Reviews Work Instructions                                                              9/26/2019                   100   YES                          9/26/2019 23:48 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00012 Rev B: Design Verification and Validation Work Instructions                                          9/26/2019                   100   YES                          9/26/2019 23:49 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00041 Rev A: Risk Management Workbook Work Instruction                                                     7/24/2019                   100   YES                          7/29/2019 19:42 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00163 Rev A: Statistical Methods for Product Development Procedure                                        7/29/2019                   100   YES                          7/29/2019 19:40 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00006 Rev B: Risk Management Procedure                                                                    9/11/2019                   100   YES                           9/19/2019 3:22 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00001 Rev B: Design Control Procedure                                                                     9/11/2019                   100   YES                           9/19/2019 3:21 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00005 Rev B: Design History File Work Instructions                                                         9/25/2019                   100   YES                          10/3/2019 17:13 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00133 Rev A: Equipment Out of Tolerance Look Back Procedure                                               7/10/2019                   100   YES                          7/18/2019 14:38 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00019 Rev A: External Communications Policy                                                               7/12/2019                   100   YES                          7/22/2019 20:43 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00001 Rev A: Social Media Policy                                                                          7/12/2019                   100   YES                          7/22/2019 20:38 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            REF-00018 Rev A: Data Protection Impact Assessment (DPIA) Guidelines                                          6/24/2019                   100   YES                           7/2/2019 23:29 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            REF-00019 Rev A: Privacy by Design and Default Guidelines                                                     6/24/2019                   100   YES                           7/2/2019 23:36 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            REF-00022 Rev A: Data Subject Rights Guidelines                                                               6/24/2019                   100   YES                           7/2/2019 23:47 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00130 Rev A: Personal Data Breach Procedure                                                               6/24/2019                   100   YES                           7/2/2019 23:49 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00055 Rev B: Supplier Corrective Action (SCAR) Procedure                                                  7/12/2019                   100   YES                          7/22/2019 20:48 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            Privacy and Data Protection                                                                                  12/16/2019                     0   NO                                           YES                       1/20/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            REF-00020 Rev A: Entertainment Guidelines - Americas                                                          6/12/2019                   100   YES                          6/20/2019 22:49 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00017 Rev A: Corporate Sponsorships Policy                                                                6/18/2019                   100   YES                          6/20/2019 22:50 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00018 Rev A Privacy and Data Handling Policy                                                              6/24/2019                   100   YES                           7/2/2019 23:21 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00016 Rev A: U.S. Anti-Trust Compliance Policy and Guidelines                                             5/15/2019                   100   YES                          5/28/2019 15:39 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00008 Rev A: Global Trade Compliance Policy                                                               5/15/2019                   100   YES                          5/28/2019 15:37 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00035 Rev A: Statistical Techniques Procedure                                                             5/22/2019                   100   YES                          5/28/2019 16:22 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            JUUL Labs Code of Conduct                                                                                     5/22/2019                   100   YES                          5/28/2019 15:49 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00037 Rev C: Record Retention Procedure                                                                   4/26/2019                   100   YES                           4/25/2019 7:00 NO                        5/10/2019    John Daley
                                                                                                                                                                                                                                                                                                                  Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 61 of 63




jisaacson@juul.com   Jim          Isaacson    YES            POL-00010 Rev B: Global Anti-Bribery Anti-Corruption Policy                                                   3/13/2019                   100   YES                          3/13/2019 22:44 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00015 Rev A: Global Anti-Harassment Policy                                                                3/15/2019                   100   YES                          3/26/2019 22:50 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00057 Rev A: Good Documentation Practices Procedure                                                       3/22/2019                   100   YES                           4/2/2019 21:10 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00073 Rev A: Receiving Control Procedure                                                                   4/3/2019                   100   YES                          4/15/2019 17:21 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00048 Rev B: Internal Audit Procedure                                                                     4/11/2019                   100   YES                          4/22/2019 23:33 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00034 Rev A: Alternate Supplier Sourcing: Packaging Qualification Request Work Instruction                  3/6/2019                   100   YES                          3/13/2019 22:34 NO                                     John Daley




                                                                                                                                                                                                                                                                            JLI0000089
jisaacson@juul.com   Jim   Isaacson   YES   WI-00035 Rev A: Copy: Packaging Qualification Request Work Instruction                               3/6/2019   100   YES    3/13/2019 22:35   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   WI-00036 Rev A: Structural - Paper: Packaging Qualification Request Work Instruction                 3/6/2019   100   YES    3/13/2019 22:36   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   WI-00037 Rev A: Structural - Blister: Packaging Qualification Request Work Instruction               3/6/2019   100   YES    3/13/2019 22:36   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   WI-00038 Rev A: Non-Mechanical Document Change: Packaging Qualification Request Work Instruction     3/6/2019   100   YES    3/13/2019 22:37   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   POL-00013 Rev A: Conflicts of Interest Policy                                                        3/7/2019   100   YES    3/13/2019 22:41   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   KnowBe4: Security Awareness Training                                                                2/19/2019   100   YES    3/11/2019 22:07   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   WI-00031 Rev A: Change Request Work Instructions - Item, BOM, Sourcing                              1/29/2019   100   YES     2/4/2019 16:16   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   POL-00011 Rev A: Anti-Money Laundering Policy                                                       2/14/2019   100   YES    2/25/2019 22:27   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   SOP-00007 Rev A: Process Validation Procedure                                                       2/21/2019   100   YES     3/4/2019 20:12   NO         3/7/2019   John Daley
jisaacson@juul.com   Jim   Isaacson   YES   WI-00033 Rev A: Non-Copy: Packaging Qualification Request Work Instruction                           3/6/2019   100   YES    3/13/2019 22:33   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   POL-00007 Rev A: Compliance Reporting and Investigation Policy                                     11/12/2018   100   YES   11/19/2018 22:34   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   Good Documentation and Communication Practices                                                     12/18/2018   100   YES     1/9/2019 17:13   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   SOP-00062 Rev C: Field Action Procedure                                                            10/11/2018   100   YES   10/11/2018 23:33   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   POL-00003 Rev A: Supplier Management Policy                                                         7/16/2018   100   YES    7/18/2018 16:36   NO        7/30/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   YES   JUUL Quality System Overview                                                                        6/13/2018   100   YES    6/18/2018 22:47   NO        6/27/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   YES   SOP-00065 Rev A: Quality Planning                                                                   6/21/2018   100   YES    6/25/2018 14:14   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00005 Rev A: Document Control Procedure                                                         5/21/2018   100   YES     6/1/2018 15:03   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00038 Rev A: Management Review Procedure                                                         7/5/2018   100   YES     7/6/2018 19:48   NO        7/19/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00034 Rev A: Regulatory Agency Inspections Procedure                                            6/13/2018   100   YES    6/25/2018 14:07   NO        6/27/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    MAN-00001 Rev A: Quality Manual                                                                     6/13/2018   100   YES    6/21/2018 21:24   NO        6/27/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00027 Rev A: Training Procedure                                                                 6/13/2018   100   YES    6/21/2018 23:10   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00216 v 2.0: Change Control Board (CCB) Review Procedure                                         6/1/2020     0   NO                       YES       6/15/2020   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00216 v 1.0: Change Control Board (CCB) Review Procedure                                         5/5/2020     0   NO                       YES       5/19/2020   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00106 v 1.0: Change Assessment Form (CAF) Work Instructions                                       6/1/2020     0   NO                       YES       6/15/2020   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    POL-00009 Rev B: Global Travel and Expense (T&E) Policy                                             2/11/2020     0   NO                       YES       2/25/2020   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00044 Rev E: Supplier Evaluation, Qualification, and Monitoring Procedure                      10/22/2019     0   NO                       YES       11/5/2019   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00032 Rev B: Change Assessment Form (CAF) Work Instructions                                       1/7/2020     0   NO                       YES       1/21/2020   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00053 Rev B: Engineering Change Control Procedure                                               10/3/2019   100   YES    10/7/2019 17:22   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00049 Rev A: Supplier Change Request Work Instruction                                             8/5/2019   100   YES    8/16/2019 14:25   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00040 Rev A: Equipment Management Procedure                                                     7/10/2019   100   YES    7/18/2019 14:35   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00049 Rev A: Control of Nonconforming Product Procedure                                         7/16/2019   100   YES    7/18/2019 14:51   NO        7/30/2019   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00044 Rev D: Supplier Evaluation, Qualification and Monitoring Procedure                         8/5/2019   100   YES    8/16/2019 14:28   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00006 Rev A: Risk Management Procedure                                                           7/1/2019   100   YES     7/2/2019 23:51   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00005 Rev D: Document Control Procedure                                                          6/6/2019   100   YES    6/20/2019 22:45   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00047 Rev D: Complaint Handling Procedure                                                       6/12/2019   100   YES    6/20/2019 22:47   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00053 Rev A: Engineering Change Control Procedure                                               9/11/2019   100   YES     9/19/2019 3:23   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00032 Rev A: Change Assessment Form (CAF) Work Instructions                                       6/3/2019   100   YES    6/20/2019 22:45   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00001 Rev A: Design Control Procedure                                                           4/22/2019   100   YES    4/25/2019 21:36   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00003 Rev A: Design Reviews Work Instructions                                                    4/22/2019   100   YES    4/25/2019 22:17   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00005 Rev A: Design History File Work Instructions                                               4/22/2019   100   YES    4/25/2019 21:43   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00012 Rev A: Design Verification and Validation Work Instructions                                4/22/2019   100   YES    4/25/2019 22:20   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    POL-00006 Rev A: Grants and Charitable Contributions Policy                                         4/18/2019   100   YES    4/25/2019 21:23   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00005 Rev C: Document Control Procedure                                                         3/22/2019   100   YES     4/2/2019 21:00   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00047 Rev C: Complaint Handling Procedure                                                       1/22/2019   100   YES     2/4/2019 16:12   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    POL-00010 Rev A: Global Anti-Bribery Anti-Corruption Policy                                        11/19/2018   100   YES   11/26/2018 16:11   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00037 Rev B: Record Retention Procedure                                                         12/4/2018   100   YES    12/4/2018 22:36   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    Dimensions of Data Privacy                                                                         12/17/2018   100   YES    1/18/2019 22:29   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00044 Rev C: Supplier Evaluation, Qualification and Monitoring Procedure                        1/10/2019   100   YES    1/18/2019 22:31   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    MAN-00001 Rev B: Quality Manual                                                                     9/18/2018   100   YES    9/18/2018 22:57   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00037 Rev A: Record Retention Procedure                                                         9/12/2018   100   YES    9/18/2018 14:50   NO                    John Daley
                                                                                                                                                                                                                              Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 62 of 63




jisaacson@juul.com   Jim   Isaacson   NO    SOP-00047 Rev B: Complaint Handling Procedure                                                       10/4/2018   100   YES    10/5/2018 19:53   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    POL-00002 Rev B: Purchasing Policy                                                                 10/17/2018   100   YES   10/29/2018 17:20   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    POL-00009 Rev A: Travel and Expense (T&E) Policy                                                   10/17/2018   100   YES   10/29/2018 18:21   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00028 Rev A: Post Market Clinical Analyst Work Instructions                                      11/9/2018   100   YES   11/19/2018 22:27   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00005 Rev B: Document Control Procedure                                                         7/19/2018   100   YES    7/30/2018 20:23   NO         8/2/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00062 Rev B: Field Action Procedure                                                             8/20/2018   100   YES    8/23/2018 21:50   NO                    John Daley




                                                                                                                                                                                                 JLI0000090
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00063 Rev B: Health Hazard Evaluation Procedure                     8/20/2018   100   YES    8/20/2018 17:36   NO                 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00042 Rev A: Contract Management Procedure                          8/21/2018   100   YES    8/23/2018 17:27   NO        9/4/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00044 Rev B: Supplier Evaluation Qualification Procedure           10/11/2018   100   YES   10/11/2018 23:45   NO                 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00062 Rev A: Field Action Procedure                                10/12/2018   100   YES     7/9/2018 19:10   NO      10/26/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00048 Rev A: Internal Audit Procedure                                7/5/2018   100   YES     7/9/2018 17:08   NO       7/19/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00047 Rev A: Complaint Handling Procedure                            7/9/2018   100   YES     7/9/2018 23:01   NO                 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   POL-00002 Rev A: Purchasing Policy                                      7/14/2018   100   YES    7/16/2018 23:19   NO       7/28/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00050 Rev A: Corrective and Preventative Action (CAPA) Procedure    7/12/2018   100   YES    7/16/2018 17:47   NO                 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00044 Rev A: Supplier Evaluation Qualification Procedure            7/16/2018   100   YES    7/23/2018 18:53   NO                 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00055 Rev A: Supplier Corrective Action (SCAR) Procedure            7/16/2018   100   YES    7/23/2018 20:01   NO       7/30/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00054 Rev A: Supplier Audit Procedure                                7/9/2018   100   YES     7/9/2018 17:23   NO       7/23/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00063 Rev A: Health Hazard Evaluation Procedure                     6/21/2018   100   YES    6/25/2018 14:11   NO        7/5/2018 John Daley
                                                                                                                                                                                              Case 3:20-cv-03710-EMC Document 32 Filed 10/29/20 Page 63 of 63




                                                                                                                                                                   JLI0000091
